He Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 1 of 126

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OKLAHOMA: SEP 3 2019
UNITED STATES OF AMERICA, - Mark . ivicUartt, Clerk
: | . U.S. DISTRICT GOURT
Plaintiff,
Vv. Case No. 09-CR-043

LINDSEY KENT SPRINGER,

Defendant.

MOTION TO REDUCE SENFENCE PURSUANT TO
18 U.S.C. § 3582(c)(1)(A) (i)

By: Lindsey Kent Springer
Reg. # 02580-063
Federal Satellite Camp
P.O. Box 9000
Seagoville, Texas 75159

~/_Mail ‘5 No Cert Sve No Orig Sign:

cis CM / C/Ret'd Ne Eny

——

___No Cpys MoEnwiCpys _ O/T _ OMI

O
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 2 of 126

TABLE OF CONTENTS

Table of AUthHOrities.....ccccccc ccc c cence tne cee cence esssesesssansncecens -ii-
Motion to Reduce Sentence Pursuant to 18 U:S.C. §3582(c)(1)(A)G) seed
|S an oye Rok oh Ko) s Va cece ee eenes 2
Facts Involving Exposure...... cece eeeee veceeeees cece cence usecesoees 3
Sentencing Modification Under 18 U.S.C. § 3582(c)(1)(A)(i)....-.+6.- 17

A. U.S.S.G. § 1B1.13, Application Note 1(D) covers Springer's
CLYECUMSTANCES... ccc r cece eee rcrc ec ecnscees sec e cere enene eoveel/

B. The amendment | to 18 U.S.C. § 3582(c)(1)(A) has overridden
that part of § 1B1.13, Application Note 1(D)'s terms
regarding its Limits to ‘other reasons" being determined

by the Director of the BOP.......seeeeeeececcnnces eeeeees .. 18
Post Judgment HisStory.....scecsceccesscesescevccececs ce weneres ceeee 20

With full consideration of the § 3553(a) factors, Springer's
Time Served constitutes a sentence sufficient but not greater than

necessary to accomplish the goals of sentencing.........+- ceccesceeedl

* Conclusion. eenatoeoevoosceoevoes ee@epe@eoeeeuad eaeceee oven se eaoaeeeve ep@eeteoewenaceeneve e#eoe 22
Declaration of Facts and Exhibits.......seeecereeees ce enneoaee seeesseeves da
Certificate of Service.....sesseeene seeeee ee re 23
Declaration of Mailing. e@enwpewpeeeevueeuv et eeeseonvpanaenaeeaeeeve @eeoeeep eee aoeaoese eeseee 23

-i-
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 3 of 126

TABLE OF AUTHORITIES

Mistretta v. U.S. 488 U.S. 361, 394(1989)....... ea eenees cece e seater eseces 18
Springer v. Fox, 2015 U.S. Dist. Lexis 11755(W.D.OK.)....sseeseeeee we eeee 20
U.S. v. Anderson, 686 F.3d 585, 591(8th Cir. 2012).......-+e0s ce vececeee eld
U.S. v. Berberena, 694 F.3d 514, 524-25(3rd Cir. 2012)..... occ e ene ceaee 18
U.S. v. Cantu, 2019 U.S. Dist. Lexis 100923(S.D.TK.)...sssseceesecnerveee 18
U.S. v. Colon, 707 F.3d 1255, 1261(1ith Cir. 2013).....cceceeeeerercevens 18
U.S. v. Fox, 631 F.3d 1128, 1131°9th Cir. 2011)......sceeeeceseees ve eeee 18
U.S. v. Horn, 679 F.3d 397, 405-06(6th Cir. 2012)....... bec ew een ceens .- 48

STATUTES OF INVOLVED |
3553(a)ecececceces secece seecccecccvcacees seecececcecuers 1,17,21

18 U.S.C. §
NS bo); see eecceecercces eee e ce cceeeee ce eeee 18
§ 3582(c)(1)(A)...sceceers sete cece ceneenes sec eeeeneeeees .»+ 017,18
§ 3582(c)(1)(A) (i). eee eeee cee eeeeeeenes covccceeceeseseehy2,17,23
28 U.S.C. § 994(a)(2)(C) eoonnevreesesveeeresaesevee e@eeneerenanee eeseoneeaeeateese 17
§ 994(t)...... cece eens tence eee eeessseeneees bee eeeccereceseees 417
§ 1746(a)...ccccsccccccecs bcc eceuecoes sec eecuccccecees ceeceee 23
SENTENCING GUIDELINES INVOLVED

U.S.S.G. § ABL.13. cc cece cece cece cece eens cece cece asec eseeeeeeens 1,17,18

§ 1B1.13(2)......... sc ecee cece nccees se eeeee eee ee cence eceeeeees
§ 1B1.13(A)..ccccesecccccceeccesceseees see eceeenae cece eee eeeees 17
§ 1B1.13(B).... cece cece cece ceeeeeees beeneees see e cc cece reees 17
§ 1B1.13(C)....c see ce cee eeeees eevee eeceees be eeceececeee wesc wees 17
§ 1B1.13(D)...... bee ceceeeneneeeeeneees seeseees Deco eesaenees 17,18

REGULATIONS INVOLVED
28 CFR § 571.60... .ccces eoeneceeoeveoe etree ees eevaneneaose emsouonpees nes eoetmosevpeeweoenaet 17
29 CFR § 1910.1001(a)....... cece ween pac eeccoes ee cseees see ee rece nccrens 223
§ 1910.1001(b)... cece eee eee cece s ec cconeces eee c eens enn ceeees veoed
§ 1910.100105) (2)... cece ccccnccnceccvcvccnes sees eee eeee be eeeeenes 3
§$ 1910.100105) (4) C1)... ccc ee ec ceecccececcneons cece cen seceseeeeee 10
§ 1910.1001, Appendix G, Section IT, A..... sae eeceeeee cece ee eeeees 19
Appendix H, Section IL........eeeeee coc cn ese erereeese 19
MISCELLANEOUS

Program Statement § 5050.50(2019)......eeeseeeseees be eeeee eee ence eereues 17
Pub. L. 115-391, § 603(b), 132 Stat. 5194(2018).....scceeeceecccveccceeee 18

-ii-
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 4 of 126

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
. Plaintiff,
Vv. Case No. 09-CR-043
LINDSEY KENT SPRINGER,
Defendant.

MOTION TO REDUCE SENTENCE PURSUANT TO
18 U.S.C. § 3582(c)(1) (A) i)

Lindsey Kent Springer ("Springer'') moves this Court pursuant to the
newly-amended 18 U.S.C. § 3582(c)(1)(A)(i) for an order reducing Springer's
Sentence to time served based upon Springer's exposure to more than 500 days
of Cancer Causing Asbestos and Breath-Taking Mold. Springer raised his
request for administrative action to the Warden, then the Regional Director's
Office, and then the General Counsel's Office in Washington D.C. ("BOP"). The
BOP refused Springer's sentence reduction request: for action based upon Two
post sealing air-quality reports taken on October 18, 2018 and October 22,
2018. The source of the Asbestos and Mold were directed to be sealed up by
Safety Administrator C. Rees to Springer and completed on October 11, 2018.

As this Court will see below, both Storage Rooms were filled with Asbestos
Containing Material ("ACM") and Mold for 500 plus days under air-quality
condictions the post sealing reports were unable to capture under non-replic-
ating conditions. After.-the General Counsel denied Springer's BP-11, the

BOP had both Storage Rooms containing the Asbestos and Mold completely Abated.

Pursuant to the First Step Act, the Court now has jurisdiction to deter-
mine whether "extraordinary and compelling reasons" warrant a sentence reduct-
ion after considering the sentence factors under 18 U.S.C. § 3553(a) and the

Sentencing Commission's policy statement in U.S.S.G. § 1B1.13. Because

1
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 5 of 126

Springer's more than 500 days of exposure to Cancer Causing Asbestos and
Breath-Taking Mold was Cruel and Unusual Punishment inflicted on Springer,
for which the Court's April 28, 2010 Judgment and Committment Order does not
authorize or condone, such circumstances fall within the Sentencing Commiss-
ions standards for reduction of Springer's sentence to time served and placing
Springer on supervised release.
JURISDICTION

On December 21, 2018, the President signed the First Step Act into law.
Among the criminal justice act reforms, Congress amended 18 U.S.C. § 3582(c)-
(1)(A)(i) to provide the sentencing judge jurisdiction to consider a motion
for reduction of sentence under the subsection where "the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant's behalf[.]" First Step Act of 2018,
at 119. Springer has exhausted all available administrative remedies that
were available at Seagoville Federal Prison seeking the Warden to approve
the seeking of a reduction in Springer's 180 month sentence which initially. |
was treated as denied by silence and then appealed to the Regional Director
and then General Counsel. During that process, the Regional Director ordered
the Warden to address my. BP-9--way out of times-and after the Warden denied
my request in that response, the Regional Director and General Counsel affirmed
the Warden's response solely based upon the October 18, 2018 and October 22,
2018 "air-quality" reports taken after both Storage Rooms were sealed from
all air on October 11, 2018. The BOP's out-of-time response never addressed
the fact the Storage Rooms containing the ACM were open to air movement dur-
ing the time of Springer's exposure and covered everything contained in both
rooms on a continuous and daily basis. Springer shows. that. the administrative
remedies contemplated by Congress and the BOP were unavailable to Springer.

2
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 6 of 126

FACTS INVOLVING EXPOSURE
1. The Commissary Warehouse at FCI Seagoville ("Warehouse") was built in
the 1930s.
2. The United States is required to presume its buildings constructed prior
to 1980 were constructed with and using Asbestos Containing Materioa ("PACM"),.
See 29 CFR § 1910.1001(a), (b), and (})(2).
3. Inside the Warehouse there exists Two storage rooms that were used since
the late 1930s to present day as (i) a morgue, (ii) freezers storing food that
feeds the federal inmate population, (iii) dry storage rooms ("Storage 1" and
"Storage 2") storing both food that feeds the inmates, toilet paper for the
inmates, mattresses for the inmates, washer and dryers for the inmates (new
and those rebuilt by Springer personally), Executive Staff and Medical Staff
furniture, and dangetous regulated chemicals used to keep the prison clean..
4. The Warehouse is shared by both Food Service and Commissary Trust Fund
distributing food to the inmate population.
5. On April 28, 2010, this Court issued its Judgment imposing a 180 month
sentence for Springer to serve.
6. Springer arrived at FCI Seagoville Prison Camp on or about March 16, 2016.
7. Springer began working in the Laundry Department within the Warehouse on
or about April 1, 2016.
8. Springer's general job description was to repair and maintain washer and
dryers for the entire institution, save the FCI, and Staff Training Center.
9. On or about July 1,. 2016, Springer was relocated from the Laundry Depart-
ment to a third Storage Room adjacent to Storage 2 ("Storage 3").
10. From on or about July 1, 2016 to November 1, 2016, Springer performed
many types of repairs on many different items for the BOP including (i) the

repairing of microwaives, (ii) golf carts, (iii) vehicles. related to Commissary,
3
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 7 of 126

and (iv) furniture.
11. On or about November 1, 2016 Springer was promoted to the position of

- Wharehouse Clerk with Springer's office station location just outside: of
Warehouse staff's office.
12. Part of Springer's job was to move furniture, toilet paper, mattresses,
lockers, repair and maintain washers and dryers, and help in the receiving,
distribution, and shipping, of all property being received by, or sent from,
the Warehouse.
13. Another aspect of Springer's job was to keep the overall appearance of
the Warehouse clean and in as much order as possible under Warehouse type
conditions.
14. Springer usually spent from 2:30 to 3:30 every day sweeping the front of
the Warehouse and Breeze-Way areas just outside both Storage Rooms 1 and 2
andhis previous work station next to Storage 2.
15. As of November 1, 2016, Storage 1 and 2 were not controlled by the
Commissary Staff but under the lock and key control of Food Service staff.
16. On or about April 1, 2017, the Freezer in Storage 1 went down for the
last time causing all of its contents to be removed and stored in either
Storage 2 or mobile freezers positioned throughout the outside of the Ware-
house and Facilities (facilities is a different building).
17. On or about April 1, 2017, Springer was informed by Commissary Warehouse
Supervisor Robert Freeman. that the shelf: system located in Storage 1 was
to be removed and cleaned.
18. On or about April 1, 2017, Springer and other inmates dismantled Storage
1's shelf: system, removed the shelf system, and after being totally cleaned
of all foreign substances, reassembled the shelf: system inside Warehouse

laundry.
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 8 of 126

19. Springer personally cleaned every piece of the shelf: system (apprx.

50 large pieces of steel) removing accumulated dusty dry dark substances,
chuncks ef black substance, and black surface substances.

20. Once the shelves were removed, Springer and other inmates cleaned the
entirety of Storage 1 from all the falling dust and debris from the ceiling
and walls.

21. At no time during the shelf. removal or cleaning of Storage 1 did
Springer, or any other inmate, wear protective gear or informed by Warehouse
staff that the substances being cleaned contained Cancer Causing Asbestos or
Breath~Taking Mold.

22. On or about May 1, 2017, Food Service Assistant Supervisor Ms. White
began to use Storage 1 as a dry storage room for inmate food used to feed
the inmates.

23. At this time Storage 2 remains a freezer controlled by Food Service.
24. Once Ms. White visually could see the inmate food was being covered
(outer surfaces) with a fine dusty substance and chunks of a black substance
apparent to all was falling from the ceiling and walls, Ms. White decided

to use Storage 1 for storing chemicals used by Food Service and not food.
25. On or about June 1, 2017, Springer assisted Ms. White in removing
safety notices from the Second Floor of Food Service Warehouse, where the
Food Service Chemicals had been stored, and moved such notices inside Storage
1 mounting such notices onto the Wall in Storage 1.

26. At this point, both Storage 1 and 2 had solid doors (apprx. 8 inches
thick with defrosting mechanism) that contained a latch, lock, and seal.

27. On or about June 1, 2017, Springer began to suffer upper respratory
breathing issues, along with other inmates, including excessive bloody nose

instances, being informed by medical staff the bleeding's cause was from

5
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 9 of 126

ceder pollen which Springer previously received a nasal inhaler type spray

to combat the effects from that type of pollen.

28.- Several inmates working in Commissary Warehouse were also treated with
the same type of nasal spray.

29. What Springer was unaware of is that Storage 1 had an excessive mold
problem, in addition to being unaware of the Cancer Causing Asbestos, where
Storage 1 produced a very strong odor for which Springer was unfamiliar.

30. On or about July 1, 2017, and in preparation for Food Service's annual
inspection, Food Service Administrator Damon Lynn made the decision that both
Storage 1 and 2 would not pass inspection, abandoned both Storage rooms 1

and 2, and removed the locks to both rooms.

31. Both Storage 1 and 2 had a history of leaking water out from under their
solid doors and, as of July 1, 2017, Storage 2 daily leaked water out from
under the door in such a magnitude that repairing it before inspection was
not feasable (Storage 1 was already dry storage only).

32. Springer cleaned leaked water out front of Storage 2 on miltiple occass-
ions simply due to the volume of freight moving in from the back dock that
would need travel through the water tracking that water into the Commissary
aspects of the Warehouse.

33. Gleaning the water up was a safety issue and required constant attention.
34. On or about July 1, 2017, Food Service Administrator Damon Lynn emailed
Trust Fund Supervisor Bruce Padgett that Food Service would no longer be
responsible for anything involving Storage 1 and 2.

35. At some point between July 1, 2017, and July 31, 2017, the Freezer sys-
tem in Storage 2 broke down and the contents of Storage 2 were moved into a
mobile Freezer trailer outside the Warehouse itself.

36. At one point, Food Service Warehouse utilized as much as 10 mobile

6
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 10 of 126

Freezer trailers to store inmate food products outside the Warehouse.

37. Beginning on or about August 1, 2017, Springer was instructed by Robert
Freeman, at the direction of Bruce Padgett, that both Storage 1 and-2 were
now the responsibility of Commissary Warehouse and that Springer was now
fully responsible for the cleaning and maintaining both Storage Rooms.

38. Springer and the other inmates cleaned, scrubbed, and used high pressure
water to wash out both Storage 1 and 2.

39. As of August 1, 2017, Springer assisted in filling both Storage 1 and 2
with property belonging to the BOP for either use by federal inmates or Exe-
cutive and Madical Staff.

40. Storage 1 was used to store in excess of 100 boxes of toilet paper and
at times more than 100 mattresses for use and distribution to the inmate pop-
ulation.

41. Storage 2 was used to store numerous washers and dryers for which Spri-
nger had mostly rebuilt, including 3 or 4 new in the box machines, Executive
and Medical Furniture, and at least 96 inmate lockers stacked on top of wood
pallets.

42. On numerous occassions Springer would spend time, and sometimes with
other inmates, cleaning both rooms when either were depleted of their contents
making cleaning more accessable.

43. Springer was specifically imstructed by Mr. Freeman to keep both doors
on Storage 1 and 2 closed when not moving property of the prison in or out

of those rooms.

44. By on or about September 1, 2017, Mr. Freeman emails Executive Staff
and Acting Safety Administrator Mark Christian about the continued falling
substances in both Storage 1 and 2 for which Springer was constantly having

to clean off of BOP property and the floors, as well as due to the strong odor.

7
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 11 of 126

45. It was routine for Springer and the other inmates. to clean off from all

property being removed from Storage 2 the dusty substance and black matter

that had: fallen from the walls and ceiling Landing thereon.

46. On or about September 23, 2017, Assistant Warden Rosales, Facilities

Supervisor S. Jefferson, Counselor Mike Shelp, and Mr. Christian, visited

the Warehouse to view the substance falling from the walls and ceiling in

both Storage 1 and 2, as well as the odor.

47. Mr. Christian decided to test the black substance in both rooms and

determined that, on or about October 20, 2017, the substance and smell was

mildew only.

48. On or about October 27, 2017, along with two inmates (Hooper and Perpich),

Mc. Christian directed Springer and other inmates from the Commissary Warehouse,

to remove all property from both Storage 1 and 2 so he could spray some sub-

stance or chemical to combat the mildew diagnosis.

49, Mr. Christian, with a full body suit and respratory protection, along

with inmate Hooper and Perpich, sprayed a soapy smelling substance in both

Storage 1 and 2.

50. Springer was directed by Mr.Freeman to return all property to each Stor-

age 1 and 2 that had been removed and to clean off all property before its

return.

51. On or about. November 15, 2017, Mr. Freeman instructed Springer to remove

both solid doors from Storage 1 and 2 in effort to combat the strong odor

continuing to exist inside both after Mr. Christian's treatment.

52. Inmate Brooks used the Forklift to place both doors in Seagoville's bone
. yard.

53. As of November 15, 2017, both rooms are completely open and exposed to

the elements of weather due to their position in the Breeze-way.
8
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 12 of 126

54. Between on or about December 15, 2017, through on or about January 15,
2018, Trust Fund Supervisor Bruce Padgett requested facilities manufacture
Two gate style open doors for each Storage 1 and 2 allowing property to’
remain secure while allowing the air from inside Storage 1 and 2 to filter
out into the Breeze-Way.

55. Both Storage 1 and 2 received their new doors immediately.

56. Continuing from December 15, 2017, through September 15, 2018, Springer
continued to utilize and frequent both Storage 1 and 2, as a routine part

of Springer's job duties, and continued to clean, sweap, and breath in dust
covering the property, including the black substance.

57. Needless to say, the new gate doors did not stop the strong odor.

58. Also, the dust covering the property and the black chunks increased

in volume only now both were compiling outside both Storage 1 and 2 and into
the air of the Breeze-Way and the floor.

59. During the winter months of 2017-2018, the Breeze-Way doors remained
closed allowing the heat to remain inside as much as possible and circulating
the air moving out of Storage 1 and 2 througout the area surrounding both rooms.
60. At all times Springer was oncronic care for upper respiratory issues to
prevent complete closure of Springer's nasal air-way and to prevent bloody
nose instances. .

61. On or about July 1, 2018, Mr. Christian left employment at Seagoville
FCI for another job within the Federal Government.

62. On or about July 1, 2018, Mr. Rosales transferred to FCI Forrest City,
Arkansas. |

63. On or about July 1, 2018, Ms. White transferred to Food Service Admin-
istrator at FCI Coleman, Florida.

64. On or about July 1, 2018, Bruce Padgett, B. Roper, and Damon Lynn, were

9
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 13 of 126

all experiencing significant upper respiratory breathing issues stemming
from their exposure to the air at the Warehouse.
65. Springer’ was informed by Mr. Lynn and Mr. Roper, sometime in July, 2018,
that they both had been diagnosed with asthma for the first time in their life.
66. On or about July 20, 2018, New Safety Administrator C. Rees began his
employment at Seagoville. |
67. On or about July 24, 2018, Mr. Rees paid a visit to the Warehouse and
introduced himself to Springer and Mr. Freeman, as well as other Warehouse
Staff and inmates.
68. On a visit to the Warehouse in early September, 2018, Mr. Freeman intro-
duced Mr. Rees to Storage 1 and 2 causing Mr. Rees to orally announce he would
have the substances falling from the walls and ceiling in Storage 1 and 2 tested.
69. On or about October 9, 2018, Mr. Rees appeared at the Warehouse with an
outside company representative that tested the substances falling from the
walls and ceilings in Storage 1 and 2.
70. On or about October 10, 2018, Warehouse Staff member R. Fulce instructed
Springer to place Two 8.5 by 11 inch signs on both Storage 1 and 2 gate doors
per Mr. Rees stating neither Staff or Inmates were to enter into either room.
71. On October 11, 2018, Mr. Rees had Springer, with the assistance of another
inmate, cover both Storage 1 and 2 doorways with a thick but otherwise clear
plastic and duck tape, and posting Two red. signs that read:

"Danger, Asbestos, May Cause Cancer, Cause Damage to Limgs, Authorized

Personnel only. 29 CFR [1910-1001(j3(4)(i)]. C. Rees, Safety Manager

Ext. 4431."
See Exhibit 1 attached to this Motion.
72. On October 11, 2018, Mr. Rees instructed Springer personally to maintain

the duck tape seal on Storage 1 and 2 and provided Springer with one roll of

10
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 14 of 126

duck tape.

73. On or about October 15, 2018, Springer was informed by Mr. Freeman that
he would be departing the Warehouse for an administrative job at Seagoville. -
74. On October 18, 2018, Mr. Rees explained to Springer the air-quality |
testing, that the percentage of asbestos found in the Two Storage Rooms was
10% and the strong odor stemmed from a ma jor case of MOLD, NOT MILDEW.

75. Mr. Rees conveyed the percentage of Asbestos and the Mold presence while
Mr. Freeman and other inmates listened in.

76. The person testing the air-quality confirmed to Springer the finding of
10% Asbestos and Mold.during the October 9, 2018 testing.

77. On or about October 22, 2018, another company, headed by a former BOP
employee, appeared to take a second air-quality sample.

78. On or about October 22, 2018, Mr. Rees instructed Springer, in the pres-
ence of Mr. Padgett, to exchange all Springer's clothes: and. bedding due*to:-
extended exposure to the 10% Asbestos and Mold.

79. At the same time, and in the same conversation, Mr. Rees informed Springer
and Mr. Padgett that all toilet paper, mattresses, washers and dryers, and all
cardboatd boxes inside both rooms would need to be abated and then destroyed.
80. On October 29, 2018, Springer made, after several attempts to obtain
administrative remedy request forms went unresponded to by the Warden and her
administration, See Exhibit 2 attached to this Motion.

81. On October 31, 2018, Mr. Rees issued to Springer a memorandum reporting
the finding of Asbestos present in both Storage 1 and 2. See Exhibit 3 attached
to this Motion.

82. On or about Mr. Lynn informed Mr. Padgett of his treatment for being

diagnosed with asthma.

11
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 15 of 126

83. On November 9, 2018, Springer visited sick call seeking medical treat-
ment due to Springer's extended exposure to Cancer Causing Asbestos and
‘Breath-Taking Mold. See Exhibit 4 attached to this Motion.

84. During Springer's visit to sick call, Springer and the other exposed
inmates seeking medical treatment were informed by Nurse Mohon that Dr. Holla
would let her know what treatment was recommended by the CDC by November 13,
2018. See Exhibit 4 attached to this Motion.

85. On November 20, 2018, after it became apparent Dr. Holla was not proceed-
ing as Nurse Mohon indicated with medical treatment, Springer requested admin-
istrative remedy from the Warden for medical treatment due to Springer's
extended exposure to Cancer Causing Asbestos and Breath-Taking Mold. See
Exhibit 5 attached to this Motion.

86. On December 5, 2018, Springer submitted a BP-10 to the Regional Director's
Office based upon the Warden's silence and lack of response to Springer's .
October 29, 2018 BP-9. See Exhibit 6 attached to this Motion.

87. On December 10, 2018, Springer was reassigned from Warehouse by furlough
to the Bureau of Prison's National facilities located in Grand Prairie, Texas.
88. On December 10, 2018, the Regional Director's Off ice received Springer's
December 5, 2018 BP-10. See Exhibit 7 attached to this Motion.

89. On December 11, 2018 the Warden's Office at Seagoville decided to index
Springer's October 29, 2018 BP-9. See Exhibit 8 attached to this Motion.

90. On December 13, 2018, indicating a December 10, 2018 received date, the
Regional Director's Office issued Springer a rejection letter to Springer's
December 5, 2018 BP-10 stating Springer did not attach the Warden's Response
and simultaneously ordering the Warden to Respond by December 31, 2018. See
Exhibit 7 attached to this Motion. —

91. On December 26, 2018, the Warden denied Springer's October 29, 2018
12
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 16 of 126

BP-9 relying upon the post October 11, 2018 air-quality reports. See Exhibit
9 attached to this Motion.

92. On January 7, 2019, Springer submitted a BP-11 to General Counsel in
Washington D.C. from the December 13, 2018 rejection letter by the Regional
Director's Office based. upon the silence of the Warden more.than 50 days and
showing there is no administrative remedy available at Seagoville Federal
Prison. See Exhibit 10 attached to this Motion.

93. On January 9, 2019, out of an abundance of caution, Springer submitted

a BP-10 to the Regional Director from the Warden's December 26, 2018 out-of-
time denial showing her reliance on the post October 11, 2018 air-quality
reports was erroneous where the more than 500 days of Springer's exposure was
not replicated.in the findings of those Two reports. See Exhibit 11 attached
to this Motion. |
94. On February 15, 2019, the General Counsel denied Springer's January 7,
2019 BP-11 referencing the pending BP-10 filed from the December 26, 2018
out-of-time response and denial by the Warden. See Exhibit 12 attached to
this Motion.

95. On February 22, 2019, the Regional Director's Office denied my January
9, 2019 BP-10 for the reasons given by the Warden in her out-of-time December
26, 2018 response and denial from Springer's October 29, 2018 BP-9. See Exhibit
13 attached to this Motion.

96. On March 12, 2019, Springer submitted his BP-11 to the General Counsel's
Office from the Regional Director's February 22, 2019 response and denial of
Springer's appeal from the Warden's out-of-time denial of Springer's October
29, 2019 BP-9. See Exhibit 14 attached to this Motion.

97. On April 9, 2019, the General Counsel's Office denied Springer's March

12, 2019 BP-11 for the reasons given by the Regional Director's Office and
13
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 17 of 126

Warden. See Exhibit 15 attached to this Motion.

98. Beginning on or about April 30, 2019, Springer began to process of being
approved to work specifically within the Regional Director's Office at Grand
Prairie, Texas, where only two such postions are available to the inmates on
furlough.

99. On or about May 6, 2019, an outside contract company named ARC Abatement
began the abatement prceedure removing the Cancer Causing Asbestos and Breath-
Taking Mold from both Storage 1 and 2. See Exhibit 16 attached to this Motion
as the Declaration of inmate A. Vela, a current employee of Commissary Ware-
house, at 1.

100. The abatement begins with ARC Abatement construing a temporary plastic
wall surrounding both Storage 1 and 2 from floor to ceiling causing complete
separation from access by inmates and staff. See Exhibit 16, p. 2 .

101. The plastic walls were faadenidi fficiLt -to see through. See Exhibit 16,
p 2.

102. Between May 6, 2019, through May 13, 2019, ARC Abatement utilized the
process of spraying water in each Storage 1 and 2 causing any Asbestos in
each room to fall to the floor. See Exhibit 16, p. 2.

103. Since September, 2001, The Department of Health and Human Services

has recognized two types of asbestos fibers. See Exhibit 14, p. 4(desribing
“small diameter fibers“and particles that remain suspended in the air for a
long time and can be carried long distances by wind or water before settling
down" and "Larger diameter fibers and particles tend to settle more quickly").
104. On or about May 7, 2019, ARC ABATEMENT removed all lockers and washers

and dryers out of Storage 2, after removing asbestos and mold from such pro-

perty. See Exhibit 16, p. 2.

14
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 18 of 126

105. On or about May 8, 2019, ARC ABATEMENT removed the mattresses and
toilet paper from Storage 1, after removing the asbestos and mold from such
property. See Exhibit 16, p. 2 ;

106. On or about May 9, 2019, ARC ABATEMENT began removing the ceiling and
wall covering in Storage 1, the source of the asbestos and mold. See Exhibit
16, p. 2.

107. On or about May 10, 2019, ARC ABATEMENT began removing the ceiling and
wall covering in Storage 2, the source of the asbestos and mold. See Exhibit
16, p- 2.

108. On or about May 13, 2019, ARC ABATEMENT proclaims. to the Bureau of
Prisons that both Storage 1 and 2 were free of Asbestos and Mold. See Exhibit

16, p» 2.

109. Throughout the abatement process for Storage 1 and 2 staff and employees
wore complete protective suits to protect themselves from being exposed to
Cancer Causing Asbestos and Breath-Taking Mold. See Exhibit 16, p. 3.

110. On or about May 13, 2019, ARC ABATEMENT removed their temporary walls
surrounding both Storage 1 and 2. See Exhibit 16, p. 3 .

111. On or about May 13, 2019, I began working inside the Regional Director's
Office at Grand Prairie, Texas.

112. On or about May 14, 2019, ARC ABATEMENT finished and departed the
Warehouse where Springer previously worked from April 1, 2016 to December 9,
2018. See Exhibit 16, p. 3.

113. Between May 13, 2019 through May 26, 2019, Springer worked by furlough
in the Regional Director's Office.

114. On May 26, 2019, Springer was informed by Case Manager Ruiz that the
Warden's Office had been notified by the Regional Director's Office that

Springer was to no longer work at the Grand Prairie complex.

15
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 19 of 126

115. Springer was given no reason for the reassignment and was reassigned

as town driver for the camp.

116. Springer spoke to Mr. Padgett about Springer's reassignment by the
Warden (since he works in her office) and Padgett informed Springer that

they were not going to tell himbut that it probably has something to do with
the asbestos and mold exposure claims. |

117. Springer spoke to Mr. Freeman, who assisted Springer in reassignment,
and who informed Springer that Springer did nothing wrong and that the reass-
ingment directive was most likely based upon the asbestos and mold claims.
118. Mr. Padgett informed Springer that Mr. Padgett would be getting checked
yearly for any signs of the asbestos exposure he suffered was affecting his
physical body.

119. Mr. Padgett also informed Springer that the other staff infected by the
Asbestos and Mold exposure were being represented by the Union and that all
exposed were informed by the Warden's Office to get checked out By a medical
professional. .

120. R. Fulce, I. Hunter, and C. Herring, are all seeking the Union's repres-
entation in being compensated, including medical treatment, for their expos~-
ure to asbestos and mold. (Springer is unaware as to Roper due to reassignment).
121. Springer filed a Petition for Writ of Habeas Corpus in the Northern
District of Texas, seeking an order for the Warden to provide Springer medical
attention and release from prison but that Court found Springer, instead, needs
to file a civil rights action under Bivens. See Exhibit 17 attached to this
motion.

122. Springer has never received any response from the Warden on his November

20, 2018 medical ‘treatment BP-9 nor has it ever been indexed.

16
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 20 of 126

SENTENCE MODIFICATION UNDER 18 U.S.C. § 3582(c)(1)(A) (i)

This Court has discretion to reduce the term of imprisonment imposed by
its April 28, 2010 Judgment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i); which
states in relevant part that the Court "may reduce the term of imprisonment
after consideration of the facts set forth in section 3553(a) to the extent
they are applicable, if it finds that extraordinary and compelling reasons
warrant a reduction[. ]"

Pursuant to the requirement of 28 U.S.C. § 994(t), as authorized by 28
U.S.C. § 994(a)(2)(C), the Sentencing Commission promulgated a policy state-
ment “in regard to extraordinary and compelling reasons." U.S.S.G. § 1B1.13
and Application Note 1 provides “extraordinary and compelling reasons" means
(A) medical conditions of the Defendant; (B) age of the Defendant; (C) family
circumstances; and (D) other reasons.

Springer contends that (D) either covers Springer's more than 500 days
of exposure to Cancer Causing Asbestos and Breath-Taking Mold or has been
overriden by the First Step Act's amendments to 18 U.S.C. § 3582(c)(1)(A).

A. U.S.S.G. § 1B1.13, Application Note 1(D) covers Springer's circum-
stances.

Section 1B1.13, Application Note 1(D) reads in part:
"As: determined “by the. Director. of the. Bureaucof*Prisons,.there:exists in

the defendant's case an extraordinary and compelling reason other than,
or in combination with, the reasons described in subdivision (A) through

(c) Jf

The Attorney General also provides that the "extraordinary and compelling
circumstances" be of the type that "could not reasonably have been forseen
by the Court at the time of sentencing." See 28 CFR § 571.60. The BOP has
provided some guidance in Program Statement § 5050.50(2019).

Springer argues that Application 1(D) connects the medical condtion of

exposure to asbestos and mold with "extraordinary and compelling reason other

17
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 21 of 126

than, or in combination with, the reasons described in subdivision (A)..."

B. The amendment to 18 U.S.C. § 3582(c)(1)(A) has overridden ‘that part
of § 1B1.13, Application Note 1(D)"s terms regarding its limits to
- other reasons being determined by- the Director of the BOP.

 

Congress ''can override any guideline or policy statement by statute."
U.S. v. Colon, 707 F.3d 1255, 1261(11th Cir. 2013); U.S. v. Berberena, 694
F.3d 514, 524-25(3rd Cir. 2012)("Congress can...pass a law overruling the
Commission's [policy] determination ‘at any time.'"')(quoting U.S. v. Horn,
679 F.3d 397, 405-06(6th Cir. 2012)(quoting Mistretta v. U.S., 488 U.S. 361,
394(1989); U.S. v. Anderson, 686 F.3d 585, 591(8th Cir. 2012)("'Congress...can
modify or override the Commission's policy statements."(citations omitted) );
U.S. v. Fox, 631 F.3d 1128, 1131(9th Cir. 2011)("'Congress of course, can over-
ride both Guidelines and policy statements by statute.")

Springer posits the policy statement under § 1B1.13, Application Note
1(D) should not be read to limit “other reasons" to those "determined" by
the Director of the BOP. In U.S. v. Cantu, 2019 U.S. Dist. Lexis 100923
(S.D.-TX), United States District.Judge Marina Garcia Marmolejo found that
§ 1B1.13 Application Note 1(D) should not be read to prevent “other" reasons
if the Director of the BOP had not determined the reasons provided satisfied
(D). Judge Marmolejo explained that the Title to the First Step Act of 2018's
amendment to 18 U.S.C. § 3582 is "Increasing The Use of Transparency of Comp-
assionate Release." Pub. L. 115-391, § 603(b), 132 Stat. 5194(2018). Id. at
10. Judge Marmolejo found that the Title to the changes of § 3582 "supports
the reading that U.S.S.G. § 1B1.13 cmt. n.1(D) is not applicable when a def-
endant requests relief under § 3582(c)(1)(A) as amended because it no longer
explains an appropriate use of that statute." She continued:

"For if the Director of the BOP were still the sole determiner of what

constitutes an extraordinary and compelling reason, the amendment's .

allowance of defendant's own § 3582(c)(1)(A) motion for reduction of

18
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 22 of 126

sentence would be to no avail. Such a reading would contravene the
explicite purpose of the new amendments."

Id.

| Springer has clearly exhausted any available administrative remedies

and argues there are no such remedies available as reflected in the regulat-

ions by the Attormey General establishing any such remedies. Either way, this

Court has jurisdiction to consider Springer's Motion. In doing so, Springer

requests this Court to consider the following regulations and their findings.
29 CFR § 1910.1001, Appendix G, Section II, A, reads:

"Asbestos can cause disabling respiratory disease and various types of
cancer if the fibers are inhaled. Inhaling or ingesting fibers from
contaminated clothing or skin can also result in these diseases, the
symptoms of these diseases ‘generally do not appear for 20 years or more
after initial exposure."

Under Appendix H to § 1910.1001, Section II, entitled Toxicology, exp-
lains:

"clinical evidence of the adverse effects associated with exposure to
asbestos is present in the form of several well conducted epidemiological
studies of occupationally exposed workers, family contacts of workers,
and persons living near asbestos mines. These studies have shown a
DEFINITE association between exposure to asbestos and an increased inci-
dence of lung cancer, pleural and peritorial mesothelioma, gastrointest-
inal cancer, and asbestos. The latter is a disabling fibrotic lung
disease that is caused only by exposure to asbestos. Exposure to asb-
estos has also been associated with an increased incidence of esophagel,
kidney, phayngeal, and buccal cavity cancers. As with known chronic
occupational diseases, disease associated with asbestos generally appears
20 years folling the first occurrence of exposure. ‘There are no

accute effects associated with exposure to asbestos."

Section III goes on to explain that Mesothelioma and Lung Cancer result-
ing from exposure are "always fatal." Exposure to mold appears to be less
than fatal and is more of an immediate effect on breathing and the lungs. The
regulations go on to say that anyone exposed over the age of 45 (Springer is

53) should be medically treated on a yearly basis.

19
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 23 of 126

POST JUDGMENT HISTORY

Springer's release for time served would not pose a danger to the safety
of any other person or the community. “U.S.S.G. § 1B1.13(2).

Springer has been in custody since April 23, 2010 equalling 9 years and
4 months and has received approximately 506 days of good time credit totalling
approximately 129 months credit towards the 180 months.

Springer has received one incident report on October 31, 2013, for all-
egedly violating FCI El Reno's unwritten institutional policy involving tru-
links emails for which Springer will continue to show that he did not receive
the limited due process afforded for such incidents. See Springer v. Fox, 2015
U.S. Dist. Lexis 11755(W.D.Ok.)(affirming Magistrate's Report that Springer
had not exhuasted administrative remedies made available by the BOP).

Springer has conducted himself while in Prison in a proper manner and
has received the highest marks available from his supervisors having worked
for Facilities at Big Spring FCI trained and repairing institutional Washer
and Dryers, then at FSL LaTuna working for Unit Team doing payroll and other
Clerk duties (known as the "Institutional Clerk"), and while at Seagoville
Camp, Springer has worked in the Trust Fund Laundry and Commissary Departments,
rising to the position of Warehouse Clerk, with the highest of trust from both
Springer's supervisors and inmates, and most recently, Springer was fur Loughed
daily to the Grand Prairie Complex being assigned first to the Designation
and Sentencing Building 345, then promoted to Human Resources and Property
Acquisition Building 346, and then promoted again, to the Regional Director's
fortress Building 344. At all times, Springer has worked in the highest of
security and trust areas and performed those tasks with the highest degree of
integrity.

Springer has also programmed. See Exhibit 18 attached to this motion.
20
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 24 of 126

Springer has also volunteered his time to assist the Chaplains at all
Four Institutions he has served involving religous services. Springer also
stays in contact with his parents, children, now grand children, and his
sister. Springer is scheduled by the BOP as out-custody and when furloughed
as community custody.

Springer believes the Court should consider that his separation from
the source of the Cancer Causing Asbestos and Mold does not end the effects
of the exposure Springer received while at Seagoville. Springer seeks the
modification of his sentence to time served based upon the history of the
abestos exposure shortening both the life expectancy of any exposed person
and that the quality of life becomes greatly diminished as such exposed person
begins to suffer the effects of that exposure.

WITH FULL CONSDIERATION OF THE § 3553(a) FACTORS, SPRINGER'S TIME

SERVED CONSTITUTES A SENTENCE SUFFICIENT BUT NOT GREATER
THAN NECESSARY TO ACCOMPLISH THE GOALS OF SENTENCING

Springer was not sentenced to 180 months so that he could be exposed
‘to more than 500 days of Cancer Causing Asbestos and Breath-Taking Mold. At
the time this Court sentenced Springer, it did not consider that Springer
would be exposed to extended periods of asbestos and mold. All this Court
needs.to see is that the reasons the Warden, Regional Director's Office, and
General Counsel gave for denying Springer the remedy assisting Springer to-
obtain a sentence reduction being based upon Two post-sealing air-quality
reports that were generated without replicating the instability of the air-
quality between April 1, 2017 through October 11, 2018 (when the rooms were
sealed from outside air movement), compared with the post-denial ARC Abatement
of both Storage 1 and 2. Beginning May 6, 2019, after the General Counsel's
denial, the BOP then began the abatement process over an 8-day period of

time. The optics of the expense and scope of the abatement procedures, along
2i
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 25 of 126

with how the persons performing the abatement procedures took precautions

to prevent their own exposure, overwhelmingly shows Springer, Executive
Administation Staff, Union represented Staff, and other inmates, were highly
exposed to lethal doses of asbestos and mold.

The evidence of the abatement procedures, and the duration of time the
asbestos and mold was disturbed and falling from the ceiling and walls in
both Storage 1 and 2, which to Springer was more than 500 days, shows the
October 18, 2018 and October 22, 2018 post-sealing air-quality reports
(even if they say what the Warden says they say) have little to no evident-
iary value on determining the extraordinary and compelling reasons where
those reports were not a sample of replicated conditions for which Springer
and others suffered. To suggest the asbestos and mold were not airborn is
simply, and grossly, in error.

Springer contends that the exposure to asbestos and mold inflicted
on Springer during his service of his term of imprisonment should be accounted
for at the end of his term of imprisonment based upon the amount of life such
exposure has in historically shortening the life of a person so exposed.

CONCLUSION

For the foregoing reasons, Springer respectfully requests that this

Court grant reduction in the sentence dated April 28, 2010 to time served

and direct Springer's supervised release begin.

 

22
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 26 of 126

DECLARATION OF FACTS AND EXHIBITS
I, Lindsey Kent Springer, declare under the penalty of perjury pursuant
to 28 U.S.C. § 1746(1), under the laws of the United States of. America, that
the facts asserted in numbered paragraphs 1 through 122 are true and correct
to the best of my knowledge and belief,. and to the extent those facts are
based upon exhibits referenced therein, the exhibits attached hereto are
true and correct copies of the original, except for Exhibit 16, which is an

original, or correct copies of copies.

 
  

Declarant

 
 
  

CERTIFICATE OF S$ CE

I hereby certify that on August 2S , 2019, I sent by U.S. Mail, First
Class, Postage Prepaid, the above Motion under 18 U.S.C. § 3582(c)(1)(A)(i),
and attached and referenced Exhibits, to the Clerk of Court, 333 West Fourth
Street, Tulsa, Oklahoma 74103;

I further certify that the following are registered persons for the
United States of America and shall receive service of the above Motion through
the ECF system:

Charles A. O'Reilly

Jeffrey A. Gallant
R. Trent Shores.

erve
DECLARATION OF MAILING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on August 2% , 2019, I

deposited the above Motion and Exhibits in the U.S. Mailbox located inside

  

Seagoville Federal Prison Camp to the address
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 27 of 126 —

-EXHIBIT
1

a

   
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 28 of 126°

EXHIBIT
2

 
_ Case 4:09-cr-00043-SPF_ Document 669 Filed in USDC ND/OK_on 09/03/19 Page 29 of 126
ao i ss (i
|S. DEPARTMENT OF JUSTICE to REQUEST FOR AL | asessSTRATIVE REMERY
o an

‘ederal Bureau of Prisons
. Cow: |

   

 

Type or use ballpoint pen. {f attachments are needed, submit four copies. Additional instructions on reverse.

SPRINGER, LINDSEY K 02580-063 Camp, S-1 Seagoville
LAST NAME, FIRST, MIODLE [NITIAL REG. NO. UNIT INSTITUTION
Part A- INMATE REQUEST - - :
I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
mold, between on or about April 1, 2017 through on or about October 11, 2018,
when Mr. Rees had me help seal up two storage rooms at the Warehouse ‘where I
work and post signs warning cancer causing asbestos was factually determined
to be present in both storage rooms. Mr. Christian and Mr. Rosales were aware
of thewhite panels with dark substances scattered throughout both rooms fall-
ing from the ceilings on or about September/October 2017 causing air quality
issues with breathing I was experiencing and abnormal amounts of blood Flow-
ing from my nose. The Warehouse had previously been determined to contain
asbestos and received certain abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
awace that the Warehouse where I was exposed to asbestos-and mold-was built
in the 1930s and required to presume any substance in any room that becomes
loose contains asbestos. Both Mr. Christian and Mr. Rosales were deliberat-
ély indifferent to my serious safety and medical needs to be provided
(see page 2 attached for a continuation of the request herein) .

‘rom:

“ey a ah, abahe. oo:
10-24AS Se pak phe (hii So tee

 

DATE - Ce NATUREAF REQUESTER

Part B- RESPONSE 2 . .

 

WARDEN OR REGIONAL DIRECTOR

al must be received in the Regional Office within 20 calendar days of the date of this response.

CASE NUMBER: Lo

 

DATE
dissatisfied with this response, you may appeal to the Regional Director. Your appe

 

 

ORIGINAL: RETURN TO INMATE _ een —_—
: CASE NUMBER:

 

‘art C- RECEIPT

ee ee ee ee ee

 

INSTITUTION

urn oO: REG. No. , UNIT

LAST NAME, FIRST, MIDDLE INITIAL

IBIECT: =

Cc
: _7 Case 4:09-cr-00043-SPF Pocument 669 Filed in USDC ND/OK_on 09/03/19. Page 300f 126 ¢

‘ (|

‘

. -

a

page 2 attached

oxygen-or air~free from cancer causing asbestos and mold. After Mr. Christ-
ian treated both storage rooms for the finding of mildew, I was directed
that both storage rooms were safe to enter and use. I enquired of Mr.-
Christian as to whether both rooms were safe to enter and use to which Mr.
Christian affirmed to me that they were safe and usable. Both rooms were
sprayed with a substance which had a soapy smell to it. I proceeded to
euter both rooms on numerous occassions, sometimes for extended periods of
time, including cleaning the debris from the government's property stored in
each room before delivering the property to its destination that had fallen
from the ceiling. As of October 11, 2018, I was instructed not to enter
either storage for any reason.

Mc. Christian and Mr. Rosales failed to protect me from exposure to
cancer causing asbestos, and mold, subjecting me to cruel and unusual punish-
ment in violation of the Eighth Amendment to the Constitution of the United
States, when it was their duty to do so.

Attached to this BP-9 are (1) a copy of my attempt at informal resolut~
ion, marked-as Exhibit 1, and (2) a copy of my Inmate Request to Staff, .:
marked as Exhibit 2. .

I request the following:
First Request:

I request':paymerit for violating my Eighth Amendment right to be free
from cruel and unusual punishment in the amount of $ 2,000 ,000.00;
Second Request:

- .. I request payment for having to
of capacity of life “in the future, pain,
$ 2,000,000.00; -

Third Request:
I request the United States be held liable for my medical and dental

expenses for the rest of my life due within 30 days of demand for payment;

Fourth Request:
I request, due to the cruel an

fear for the rest of my life-the loss
and mental anguish in the amount of

d unusual punishment of being exposed

for approximately 1-year to cancer causing asbestos, and mold, that I be

given 5 days credit for every day of my incarceration from April 1, 2017 i
through, to, and including, October 11, 2018. The total number of days is

560 served equaling a total credict of 2800 days or 93.3 months credited

towards my 180 month sentence.

Thank you for your consideration of these facts and deciding in my
favor aS to each of the requests identified above and herein. (this page 2
attached is a continuation of my BP-9 for which this page accompaniés ).
> Case 4:09-cr- - iled i
09-cr-00043 SPF Document 669 Filed in USDC ND/Ok-on 09/03/19 Page 31 of 126

é

’ i
— (0. 248
Gave b Shetty ta a( co af €L50 fn ‘SEA 1330.16(a)
fimea & Pe yen : , Administrative Remedy Program
pe . CAG . May 30, 2009
- Attachment |

Federal Correctional [nstitution
Seagoville, Texas

Administrative Remedy Procedures for Inmates

{informal Resolution Form Ex hub ot 4 -R P-F

Buceau of Prisons Program Statemeat 1330. 16, Administcative Remedy Program, requires, in most cases, that
inmates attempt informal resolution of grievances prior to filing a formal written complaint. This form will be used

to document your efforts toward informally resolving your grievance. Complete items [-3 and return to your
Correctional Counselor.

(NMATE’S COMPLAINT:

{. State your specific complaint: I was exposed to asbestos while at the Warehouse in vio-
lation of the Eighth Amendment From.on_or about April 1, 2017 to October 11,
9018. This was deliberately indifferent to my serious safety and medical needs.
I was-also exposed to mold during the same time period due to the same reason :
above. This could easily have been avoided.

 

 

 

 

 

This is the first effort I.

», State what efforts you have made.to-infocmally:cesolve our complaint:
: know of no other effort | .

~ have made to informally resolve my comp aint and L
could make to do so that is available to me.

.. State:what resolution you cequest:- “E request: (1) $ 2,000 ,000.00 for violating 8th ‘Amendment,
“ “""(2) $ 2,000,000.00: for Loss of Capacity of tife in the future, pain, and mental

anguish, (3) med ical/dental coverage for life, (4) 93.3 months cred it since 4/2017.

Springer, Lindsey Kent 02580-063 S-1
Register Number Unit
FolL by Shel ke wet!

amate Name

DSF dag TL \¢_ LA (0, 291K powG ard return yey Bt
ef so FA
Coes

merely f (/ 7 Date 0 (vf

"ORRECTIONAL COUNSELOR:

_ Efforts made to informally resolve and staff contacted:

 

 

 

 

 

 

 

 

(D ate)

 

 

 

 

 

1 No Informal Resolution - [Issued BP-9 on
1 Informally Resolved on .
Date Inmate Signature
‘counselor's Signature: Date:
Date:

 

 

‘nit Manager Review:
4

oo
- Case 4:09-cr-00043-SPF .Document 669 Fi i
. - 9 Filed in USDC ND/OK-0n 09/03/19
/ . IL age 32 of
Kon ORIC5K9 59° HF FE

f 4 . Ga i
; . : : . at AVe ara Franke Pe yf .
Be-A0148 INMATE REQUEST TO STAFF corr » AES
JUNE 10 .
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS .

 

 

 

 

 

 

 

 

 

 

 

DATE:

TO: {Name and Title of Sta€& Member} 5
Counsel Shelp October DG , 2018
> 7
REGISTER NO.:

FROM: .
Lindsey Kent Springer 02580-063

WORK ASSIGNMENT: _ | unrt:
camp, St KWL ASSP
at |

Warehouse Clerk
. @(-

 

 

 

 

 

 

 

 

n oc concecn and’the solution you ace requesting.
pecific may result in no action being

sfully cespond to your

SUBJECT: (Bciefly state youc questio
Continue on back, if necessacy. Youc failure to be s§
taken. Ié necessacy, you will be interviewed in ocdec to succes

request. :
{ was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
rough on or about October 11, 2018 .

the Warehouse where I
lly determined

mold, between on or about April 1, 2017 th
when Mr. Rees had me help seal up two storage rooms at
post signs: warning cancer causing asbestos was factua
rage rooms.-Mr. Christian and Mr. Rosales were

> aware “of ' thie white panels with dark subs tances scattered throughout both rooms. — .
October .2017 causing air TT

“fal Ling “Ecom’ the ceilings. on or: about: September/

“quality issues .with breathing I was. experiencing and abnormal: amounts: of blood -
‘The warehouse _had previously been
is request on the “ATTACHED SHEET" to this 1st page) ©

work and.

to be present in both sto

 

 

 

 

determined to ‘contain

er Flowing from’ my..-nose.

(see continuation of: th
(Do not write pelow chis line)

Page 1 of 2
se eee ae CERES OE

 
 

Cae OEE ee

DISPOSITION:

 

 

 

 

 

 

Signature Staf€ Member Date

 

 

 

 

 

ecord Copy - Files Copy - Inmate

DE Prescribed by P5511

This focm ceplaces BP-148.070 dated Oct S6
and Be-S148.070 APR 94 °

| + SECTION 6

ae IN SECTION 6 UNLESS APPROPRIATE FOR Paramibad by FOLDER
. * Case 4:09-Cr-00043-SPF Document 669 Filed in USDC ND/OK.on 09/03/19 Page 33 of 126

\

fo (

Exhib4d 2
eb eH BP-F

asbestos and received certain - abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where [ was exposed to asbestos~and mold-was built in
the 1930s and required to assume any substance in any room contains asbestos.
Both Mr. Christian and Mr. Rosales were deliberately indifferent to my serious
safety and medical needs to be provided oxygen-or air-free From cancer causing
asbestos and mold. After Mr. Christian treated both storage rooms For mildew,
I was directed that both storage rooms were safe to enter and use. I enquired
of ‘Mr.’ Christian whéther both rooms were safe to which Mr. Christian affirmed

to me that they were. Both rooms were sprayed with a substance which had a
soapy smell to it. I proceeded to enter both rooms on numberous occassions,
sometimes for extended periods of time, including cleaning the debris from the
government s property stored in each room before delivering it to its destinat-
ion. ‘As of October 11, 2018, I was instructed not to enter either storage for

ATTACHED SHEET

any reason. ,
-. Mr. Christian and Mr. Rosales Failed to protect me from exposure to cancer .

causing asbestos’, and mold, subjecting me to cruel: and ‘unusual punishment in
violation of the Eighth Amendment to the Constitution of the United States,

when it was their duty to do so.

: . E*am réquired-to provide any request:
First Request for Relief: | — . .
- ° I vequest payment for violating my Eighth Amendment right to be free from
cruel and unusal punishment in the arnount -of $ 2,000,000..00;°

Second Request for Relief: Ce _
.~ . JC request ‘payment ‘for -having to fear for the rest‘of' my life the loss of
capacity of life in the future, pain, and mental anguish in the amount, of
$ 2,000 ,000.00; ,
Third Request for Relief:

I request the United States be held:
expenses for the rest of my life due within 30 days of

Fourth Request for Relief:
I request, due to the cruel and unusual punishment of being exposed for
bestos, and mold, that I be given 5

approximately 1-year to cancer causing as
days credit for every day of my incarceration From April 1, 2017 through, to,
and including, October 11, 2018. ‘Thé total number of days is 560 days served

equaling: a total credit of 2800 days or 93.3 months credited towards my 180
month sentence.

for relief adininistratively. .

liable for my medical and dental
demand of payment;

ation of these facts and deciding in my favor
above and herein. (this attached sheet
f£ and should be considered as if it

t to its conclusion).

63 7 £ f) ::
Lindsey Ken’ Springer
Warehouse Clerk

Thank you for your consider.
as to each of the requests identified
attaches with my Inmate Request to Sta
is a part and continuation of that reques

    

‘ Page 2 of 2

Cc
a ‘Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 34 of 126

EXHIBIT
3

 

 
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 35 of 126

5

U.S. Department of Justice

 

Federal Bureau of Prisons

 

Federal Correctional Institution Seagoville, Texas 75159

October 31, 2018

MEMORANOUM FOR SPRINGER #02580-063 -

FROM: C. Rees, Environmental & Safety Compliance
Administrator
SUBJECT: Notification

Upon .notification of concerns of possible hazardous materials in
the outside Warehouse, FCI Seagoville has conducted the
following.

To ensure that OSHA standards were being followed, bulk material
samples were taken in the Warehouse ‘storage areas 1&2 by two
independent licensed contractors on 10/10/2018 and 10/18/2018.
The results of both material samples read positive for Asbestos
Containing Materials (ACM). As a result, both areas with ACM
were sealed and labeled according to OSHA standards.

On 10/18/2018 and 10/22/2018 air samples were taken by two
independent licensed contractors. and the laboratory results for
both air samples read negative for airborne asbestos.
Remediation by an independent licensed contractor of both areas
with ACM is going to commence as soon as possible. The areas
with ACM will remain sealed until the contractor begins the
remediation process.

FCI Seagoville makes every effort to ensure a safe work
environment for both staff and inmates.

I trust this has been responsive to your request.
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 36 of 126 °°

EXHIBIT
4

 

   
. Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 37 of 126

INMATE TRIAGE/SICKCALL/MEDICATION

FC{ SEAGOVILLE ~

 

REASON FOR VISIT (MOTIVO DE LA VISITA)

SICK CALL ONLY SICKCALL AND MED

SOLAMENTE RENOVATION

NAME(NOMBRE} | Spring ery Hacdsey koa ¢ DATE LL Gf x

REGISTER# (Numero#) ©3.580-0b%3 UNIT_S—| Work tare hisurp

What is your problem (PROBLEMA

HOY?_ To wes expoved Yo aS bests ged. mold

lohile workias at Tee Ljerehsess for 4
lene Thy peridd of He, See. offaeel dt ema d,,

as Cell chek j_. ~

DO NOT WRITE ON THE BACK
HOW LONG HAVE YOU HAD THIS PROBLEM fn 2 rpasule. Leger AgoE XK. WT

(Aprl 1, 30/7)
DO YOU TAKE ANY OVER THE COUNTER MEDICATIONS MOE satan pcuecenhy

PAIN SCALE 0-10 CALLOUTS TODAY
TRIAGE PERSONNEL Notes: _ “19. Mohon —

Lil | + Dn Holle to determine had
test fo be taken ond Will Kio today, (218,

Or by Tuesday, /1, (318, whet well hepa
tre steal nett Cor all. f of US
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 38 of 126

\

U.S. Department of Justice

 

Federal Bureau of Prisons

 

Federal Correctional Institution Seagoville, Texas 75159

October 31, 2018

MEMORANDUM FOR SPRINGER #02580-063 Q.-

FROM: C. Rees, Environmental & Safety Compliance
Administrator
SUBJECT: Notification

Upon notification of concerns of possible hazardous materials in
the outside Warehouse, FCI Seagoville has conducted the
following.

To ensure that OSHA standards were being followed, bulk material
samples were taken in the Warehouse storage areas 1&2 by two
independent licensed contractors on 10/10/2018 and 10/18/2018.
The results of both material samples read positive for Asbestos
Containing Materials (ACM). As a result, both areas with ACM
were sealed and labeled according to OSHA standards.

On 10/18/2018 and 10/22/2018 air samples were taken by two
independent licensed contractors and the laboratory results for
both air samples read negative for airborne asbestos.
Remediation by an independent licensed contractor of both areas
with ACM is going to commence as soon as possible. The areas
with ACM will remain sealed until the contractor begins the
remediation process.

FCI Seagoville makes every effort to ensure a safe work
environment for both staff and inmates.

I trust this has been responsive to your request.

Cxlnbs A
. Case 4:09-cr:00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 39 of 126 —

EXHIBIT
5

 

   

af
i

 

    
-09-cr- 3-SPF Document 669 Filed in USDC ND/OK. on 09/03/19 Page 40 of 126
US. DEPARTMENT OF FUSTICE : REQUEST FOR AD ““NISTRATIVE EMEDY

Federal Bureau of Prisons é
_ a o P

>

wD

 
 
    

 

Type or use balt-point pen. [f attachments are needed, submit four copies. Additional instructions on reverse.

From: Spriaqer Cia ASex KR nl ©2580-0658 S$ DVEAGOR (l, :

' LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A- INMATE REQUEST

I am requesting .to receive medical treatment for exposure to cancer causing

“ asbestos and mold. On October 31, 2018 I was notified by Mr. Rees that I had
been exposed to asbestos found in two storage rooms in the warehouse. I made
sick call on November 9, 2018 and informed I would be contacted no later than
Tuesday, November 13, 2018 and informed of the medical treatment approved for
my exposure. I have not been contacted as of November 20, 2018. I have HXXKaaRa
attached my attempt at informal resolution as Exhibit 1(2 pages).

aa Aave TAS tp Comnsgelor Shel at 3,50 PN
oe Noventar- ao, Balk on AG of fice.

(Lao ly | Aart errant

DATE —). (SIPNATURE GF REQUESTER’
ad

Part B- RESPONSE

 

 

DATE WARDEN OR REGIONAL DIRECTOR

Uf dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

‘ ORIGINAL: RETURN TO INMATE CASE NUMBER: ——_W_1—__.

CASE NUMBER:

Part C- RECEIPT
Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

SUBJECT:

y

 

 

DATE RECIPIENT'S SIGNATURE (STAFF MEMBER) BP-229(13)

& APRIL 1982
USP LVN Printed nex Rlarerion’ Paden
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 41 of 126

INMATE TRIAGE/SICKCALL/MEDICATION

FC] SEAGOVILLE ~

 

REASON FOR VISIT (MOTIVO DE LA VISITA)

SICK CALL ONLY SICKCALL AND MED

SOLAM ENTE RENOVATION

- NAME(NOMBRE) SPning 4 Madseg | kon ¢ DATE WLaflY

REGISTER# (Numero#) ©3-580-00S UNIT_S—] Work bs Jere hss

 

What is your problem (PROBLEMA

HOY? wes exposed don eSbestoS Gad. mold

lo hil ark a4 ot The. Lt jerehegers Gor Ge
bene th pated of jttme. Se ot teet d-LMemnore de,

as See -
DO NOT WRITE ON. tie tic

W LONG HAVE YOU HAD THIS PROBLEM {hy Q rpaswe. Leger GgoLK. WT

(Apal 1, 20/7)
DO YOU TAKE ANY OVER THE COUNTER EDICATIONS LOVE. sos current

 

HO

PAIN SCALE 0-10_____—s- CALLOUTS TODAY.
MS. Moen _—_

TRIAGE PERSONNEL NO ES:
LA ie Dp Hollin fo cle termine Mar

test fo. ‘he mete ae Will From tod ay, (1,718,
[1,3 (8, whet well hogan

Or by Tuesda
re deel nett Cor all ¢ of US
Kick b+ A
tet 2
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 42 of 126

U.S. Department of Justice

 

Federal Buréau of Prisons

 

 

Federal Correctional Institution Seagoville, Texas 75159

October 31, 2018

MEMORANDUM FOR SPRINGER #02580-063 di. —

FROM: C. Rees, Environmental & Safety Compliance
Administrator
SUBJECT: Notification

Upon notification of concerns of possible hazardous materials in
‘the outside Warehouse, FCI Seagoville has conducted the

following.
- mo ensure that OSHA standards were being followed,. bulk material

samples were taken in the Warehouse storage areas 1&2 by two
independent licensed contractors on 10/10/2018 and 10/18/2018.
The results of both material samples read positive for Asbestos
Containing Materials (ACM). AS 4 result, both areas with ACM
were sealed and labeled according to OSHA standards.

On 10/18/2018 and 10/22/2018 air samples were taken by two
independent licensed contractors. and the laboratory results for
both air samples read negative for airborne asbestos.
Remediation by an independent licensed contractor of both areas
with ACM is going to commence as soon as possible. The areas
with ACM will remain sealed until the contractor begins the

remediation process.

FCI Seagoville makes every effort to ensure a safe work
environment for both staff and inmates.
I trust this has been responsive to your request.

cxlwbet A
dof >
 

 

Caseé.4:09-cr-00043-SPF

 

 

Docuriient 669 Filed in USDC ND/OK on 09/03/19" Page 43 of 126°

 

 

EXHIBIT

ae

 

 

 

 

 

  
‘Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 44 of 126
‘ . wat vor { 1 :
\

To: Regional Director
346 Marine Forces Dr.
Grand Prairie, Texas 75051
From: Lindsey Kent Springer
Reg. # 02580-063
Federal Satellite Camp
P.O. Box 9000
Seagoville, Texas 75159

Dear Regional Director:

Please find enclosed with this letter my BP-10 with an original and
two additional copies of a continuation page. Please also find attached to
my BP-10 an original and ‘two additional copies of my BP-9 and accompanying - -
continuation ‘page with attached Informal Resolution -and Request to Staff.
Forms. | —— : ate

Thank you For your consideration of these matters.

: December 5, 2018 a

 

Page 1 of 1
.-

: - Bederal Bureau of Prisons C a

‘Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK 09/03/19 Page 45 £126
“U.S, Department of Justice ( rots ‘Regional Adminis. .....e Remedy Appeal P-(O

   

 

- Type or use ballpoint | pen. If attachments are needed, submit four copies. One copy of the completed BP~DIR-9 including any attachments must be submitted

 

_with this appeal.
From: _opringer, Lindsey K. 02580-063 S-1, Camp —s-_—_ Seagoville
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

Part A~REASON FOR APPEAL
My reason for appeal is the denial by silence of my Request to Staff, Attempt at
Informal Resolution, and BP-9. See 28 CFR § 542.18. I filed my Request to Staff,
Attempt at Informal Resolution, and BP-9 on October 29, 2018 and within 20 days of
learning I had been exposed to cancer causing asbestos and mold from on or about
April 1, 2017 to October 11, 2018 at Seagoville Federal Prison Camp. Due to the
absence of regulatory designated: staff, and after finally obtaining the Informal
Resolution and BP-9 Forms on or about October 25, 2018, I submitted the Three above
listed Forms to Counselor Shelp at or around October 29, 2018 at around 4:50 PM.
This date and time was the first opportunity to tender the attempts at administrat-
ive remedy exhaustion I had since finally obtaining the Forms on or about October 25,
2018. I have made numerous oral and electronic attempts to determine the date ay
BP-9 was indexed in accordance with 28 CFR § 542.18 and no member of unit team has
been able to provide me that information and I have never received any receipt
acknowledging the Warden's receipt of my BP-9. 28 CFR § 542. 11(a)(2) requires I
be, given a receipt by the Warden. I am unable to locate the administrative remedies
required ‘by 28 GFR §§ 542.10 through 542.18. (continued a attached ee t to this
BP=10 also identified as page 2 of 2) > a t
December 2. ‘2018: . page 1 of 2 BP -10 snp MS Asya

Part B—RESPONSE —

 

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C—RECEIPT

CASE NUMBER:

 

Return to: -
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

SUBJECT:
Bo ecomne BP-250(13)

 

 
* Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK en 09/03/19 Page 46 of 126

page 2 of 2 BP-10 ATTACHED SHEET

I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
mold, between on or about April 1, 2017 through on or about October
- 11, 2018 when Mr. Rees had signs warning two storage rooms at the Warehouse

where I worked contained the Asbestos were posted. Mr. Christian and Mr.
Rosales were aware of the white panels with dark substances scattered through-
out both rooms falling from the ceilings on or about September/October 2017
causing air quality issues with breathing that I was experiencing along with
others. I experienced abnormal flow of blood from my nose .
The Warehouse had previously been determined to contain asbestos and recelve
certain abatement procedures. Mr. Christian, in charge of Safety, and Mr.
Rosales, Assistant Warden in charge of operations, were aware that the Ware-
house where I was exposed to asbestos-and mold-was built in the 1930s and
required to presume any substance in any room that becomes loose contains
asbestos. Both Mr. Christian and Mr. Rosales were deliberately indifferent
to my“serious safety and medical needs to be provided oxygen-or air-free™
from cancer causing asbestos and mold. - After Mr. Christian treated both
storage rooms for the finding of mildew, I was. directed that both storage
rooms were.safe to enter and use. Mr. Christian was the source ‘of that dir-
ection confirmed by Mr. Freeman. Both rooms were sprayed. with a substance
which had.a soapy. smell to them... I proceeded. to enter both rooms on.numerous ~

. @ecassions, sometimes for. extended periods of time, including cleaning the

-. debris fromthe government's property stored in each ‘room before delivering
the property to its destination that had fallen From the ceiling. As of
October 11, 2018, Iwas instructed not to enter either storage room. for any
reason. ;

Mc. Christian and Mr. Rosales failed to protect me from exposure to

cancer causing asbestos, and mold, subjecting me to cruel and unusual punish-

ment in violation of the Eighth Amendment to the Constitution of the United

States, when it was their duty to do so. ,

Attached to this BP-10 are (1) a copy of my Attempt at Informal Resolut-
ion, marked as Exhibit 1, (2)-a copy of my Inmate Request to Staff, marked as
Exhibit 2, and (3) a copy of my BP-9, marked as Exhibit 3. ;

I request the following:

First Request--I request you reverse th
GRANT the four requests for Remedy;
Second Request--I request you find there is no administrative remedy avail-
able to me at Seagoville Federal Prison Camp that is authorized to grant or
deny the remedies I sought in my BP-9; .

Third Request--I request payment for violating my Eighth Amendment right to
be. free from cruel and unusal punishment in the amount of $ 2,000,000.00;.
Fourth Request--I request payment for having to fear for the rest of my life
the loss of capacity of life in the future, pain, and mental anguish in the

amount of $ 2,000,000.00; — ;
Fifth Request--I request the United States agree to be held liable for my
- medical and dental expenses for the rest of my life due within 30 days of

demand for payment;
Sixth Request--I request, due to the cruel and unusal punishment of exposure
18 months, that I be

to cancer causing asbestos and mold for approximately

given 5 days credit for every day of my incarceration from April 1, 2017
through October 11, 2018. ‘The total number of days is 560 equalling a
credit of 2800 days or 93.3 months towards my _180 month sentence.

e denial by silence of my BP-9 and
“Case 4:09-cr-00043-SPF pecument §69 Filed in USDC ND/OK en 09/03/19 Page 47 of 126
i 2 t _ ‘ { :

. a oe >
; oe (0. 2443
Gee bo sete (A a( ce of €15O (2M “SEA 1330.16(a)
fima& fh Seen : , ‘ Administrative Remedy Program
p . CAG _ May 30, 2009

- Attachment I

Federal Correctional [nstitution
Seagoville, Texas

Administrative Remedy Procedures for [nmates
{aformal Resolution Form

strative Remedy Program, cequires, in most cases, that
to filing a formal written complaint. This form will be used
Complete items {-3 and retum to your

Bureau of Prisons Program Statement 1330.16, Admini
inmates attempt informal resolution of grievances prior u
to document your efforts toward informally resolving your grievance.

Correctional Counselor.

 

INMATE’S COMPLAINT:
I was exposed to asbestos while at the Warehouse in vio-
Amendment From.on or about April 1, 2017 to October 11,

2018. This was deliberately mdifferent to my serious safety and medical needs.
IT was also exposed to mold during the same time period due _to the same reason °

“above. This could easily have. been avoided.

i. State your specific complaint:
lation of the Eighth

 

 

 

 

 

2. State what efforts:you have made to-informally:cesolve our complaint: This is the first effort I.
“2 "have made to informally résolve my comp aint and I-know of no ‘other effort [ .

‘could make to _do so that is available to me.

 

“E request:(1) $ 2,000,000.00 for violating 8th Amendment, .”
in the future, pain, and mental :
(4) 93.3 months. cred it since 4/2017.

S-1

3S tate:whiat resolution. ou request:

“ “""(2)-$ 2,000,000. 00: for. loss of Capacity of Life
anguish, (3) med ical/dental coverage for Life,
Springer, Lindsey Kent 02580-063

mmate Name Registec Number Unit
r Toll by Sktp ke wll

Gp dabet I<; YA (079-1 x — tg ; hy

= : 7 € To ons : tu: ~ er rf
rimaye el] f- (J? Date ut to rile’ Mc [>
~ORRECTIONAL COUNSELOR: oo. os)

:. Bfforts made to informally resolve and staff contacted:

 

 

 

 

 

(Date) Exhbrot 1 -6P-10
tof

? No I{nformal Resolution - Issued BP-9 on

 

 

 

 

 

) Informally Resolved on .
; Date - Inmate Signature
‘ounselor’s Signature: Date:
Date:

 

init Manager Review:

 
. Case 4:09-cr-00043-SPF cument 669
po Filed in USF ND/OK en ORF YA Fraser ye! 126

“gp-a0148 INMATE REQUEST TO STAFF corr
JUNE 10- ‘
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

 

TO: (Name and Title of Staf£ Member) OATE: +
October 27, 2018
t

Counsel Shelp
REGISTER NO

EROM:, -3
Lindsey Kent Springer , 02580-063

 

 

 

WORK ASSIGNMENT: _ | unit:
Warehouse Clerk — . Camp , Sol

 

 

 

 

SUBJECT: (Briefly state your question or cancech and‘the solution you are requesting.
Your failure to be specific may result in no action being

Continue on back, if necessary.
ewed in order to successfully respond to your

taken. If necessacy, you will be intervi

Friable Cancer_Causing Asbestos, and strong
11,. 2018 .

request.

L was exposed to Friable and Non-

about April 1, 2017 through on or about Oc tober
when Mr. Rees had me help seal up two storage rooms at the Warehouse where I

" . work and post. signs: warning cancer causing asbestos was factually determined

-Mc. Christian and Mr. Rosales were

red throughout ‘bo th rooms .

mold, between on or

to be. present in both storage rooms; -
“aware ‘of the. whité panels with. idark substances’ scatte
son OF: about. September /October 2017 causing air

I was experiencing and abnormal ‘amounts of blood -

use had previously been determined to ‘contain

" (see contiiuation of: this request on the ‘ATTACHED SHEET" to this’ Ist page)
q

t write below chis Line)
Page 1 of 2

falling: “Ecomn” the ceiling
“quality issues -with breathing

a flowing From’ my... nose. The warehor
‘(Do no

eC
DISPOSITION:

 

 

 

 

Signature Staff Member Date

 

 

 

 

‘ecord Copy ~ File: Copy - Inmace : . 6p

Prescribed by P5511 xh loct J ! {0
tof &

aces BP-148.070 dated Oct 86

‘DE

This focm repl
and Be-S148.070 APR 94

- SECTION 6

REE IN SECTION.6 UNLESS APPROPRIATE For Preesribat ky FOLDER

yo eG ar ve vin Frwlet PF ne,

Cc
. “Case 4:09-cr-00043-SPF Pocument 669 Filed in USDC ND/OKson 09/03/19 Page 49 of 126
. : : ( }

ATTACHED SHEET

asbestos and received certain - abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built in
the 1930s and required to assume any substance in any room contains asbestos.
Both Mr. Christian and Mr. Rosales were deliberately indifferent to my serious
safety and medical needs to be provided oxygen-or air-free from cancer causing

asbestos and mold. After Mc. Christian treated both storage rooms for mildew,
and use. I enquired

I was directed that both storage rooms were safe to enter
Christian affirmed

of -Mr.’ Christian: whéther both rooms were safe to which Mr.

to me that they were. Both rooms were sprayed with a substance which had a
both rooms on numberous occassions,

soapy smell to it. I proceeded to enter
including cleaning the debris from the

sometimes for extended periods of time, c
government's property stored in each room before delivering it to its destinat-

ion. ‘As of October 11, 2018, I was instructed not to enter either storage for
any reason. Le, .
- “Mr. Christian-and Mr. Rosales failed to protect me from exposure to cancer
_ causing asbestos, and mold, subjecting me to cruel and unusual punishment in
violation‘of.the Eighth Amendment to the Constitution of the United States,
when it was their duty to do so. i
- * -, T-am réquired -to provide any request:for relief administratively...
First Request for Relief: ee re
ic. “[ request payment for violating my Eighth Amendment right’ to be free fro
cruel and unusal punishment in the amount of $ 2,000,000.00;° . . ..
Second Request for Relief; - Co aa woh. .
“ I request ‘paymént ‘for -having to fear for the rest of my life the loss of
capacity of life in‘the future, pain, and mental anguish in the amount.of
$ 2,000,000.00;
Third Request for Relief: oe
‘ “I request the United States be held. liable for my medical and dental
expenses For the rest of my life due within 30 days of demand of payment;
Fourth Request for Relief: .
I request, due to the cruel and unusual punishment of being exposed .for
approximately 1-year to cancer causing asbestos, and mold, that I be given 5
ril 1, 2017 through, to,

days credit for ewery day of my incarceration From Ap
and including, October 11, 2018. Thé total number of days is 560 days served

equaling: a total credit of 2800 days or 93.3 months credited towards my 180

month sentence.

Thank you for your consideration of these facts and deciding in my favor
as to each of the requests identified above and herein. (this attached sheet
attaches with my Inmate Request to Staff and should be considered as if it
is a part and continuation of that request to its conclusion).

  

025 bea pers
eg.
Lindsey Ken Serine Y,
Warehouse Clerk

 

Exhbot WbPl

- >
Page 2 of 2 a +

Cc
Q “Case 4:09-cr-00043-SPF Bocument 669 Filed in USDC ND/OK/6n 09/03/19 Page 50 of 126
U:S. DEPARTMENT OF JUSTICE (lo REQUEST FOR AL as: vISTRATIVE REMEDY

Federal Bureau of Prisons

 

 

* Type or use ball-point pen. If attachments are needed, subinit four copies. Additional instructions on reverse.

SPRINGER, LINDSEY K 02580-063 Camp, S-1 Seagoville
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A- INMATE REQUEST - . .
I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
mold, between on or about April 1, 2017 through on or about October ji, 2018,
when Mr. Rees had me help seal up two storage rooms at the Warehouse ‘where I
work and post signs warning cancer causing asbestos was factually determined
to be present in both storage rooms. Mr. Christian and Mr. Rosales were aware
of thewhite panels with dark substances scattered throughout both rooms fall-
ing from the ceilings on or about September/October 2017 causing air quality
issues with breathing I was experiencing and abnormal amounts of blood flow-
ing from my nose. The Warehouse had previously been determined to contain
asbestos and received certain abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built
in the 1930s and ‘required to presume any substance in any room that becomes
loose contains asbestos. Both Mr. Christian and Mr. Rosales were deliberat-
ely indifferént ‘to my serious safety and medical needs to be provided
(see page 2 attached for a continuation of the request herein). “

; op ae BOAR SheSp on L AOD uk, :
Diy Ae BA Cle, ol odes
c LAS. : 10. LAE tre & phased: . jot sig pane,

From: —

  

 

. _ DATE
Part B- RESPONSE

Exhbu 3-610
iof

 

WARDEN OR REGIONAL DIRECTOR

DATE
dissatisfied with this response, you tay appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.
CASE NUMBER:

 

 

ORIGINAL: RETURN TO INMATE ee __
CASE NUMBER:.

Part C- RECEIPT

zturm to: UNIT INSTITUTION

LAST NAME, FIRST, MIDDLE INITIAL REG. NO.

JBIECT:

a ree alan!

ee ee ee ee ee *

Cc
“Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK piri 09/03/19 Page 51 of 126 Cc
i } . Ft , {

page 2 attached

oxygen-or air-free From cancer causing asbestos and mold. After Mr. Christ-
ian treated both storage rooms for the finding of mildew, I was directed
that both storage rooms were safe to enter and use. I enquired of Mr..
Christian as to whether both rooms were safe to enter and use to which Mr.
Christian affirmed to me that they were safe and usable. Both rooms were
sprayed with a substance which had a soapy smell to it. I proceeded to
enter both rooms on numerous occassions, sometimes for extended periods of
time, including cleaning the debris From the government's property stored in.
each room before delivering the property to its destination that had fallen
from the ceiling. As of October 11, 2018, I was instructed not to enter

either storage for any reason.

Mr. Christian and Mr. Rosa
cancer causing asbestos, and mold, s
ment in violation of the Eighth Amendment to the Constitutio
States, when it was their duty to do so. .

_ Attached to this BP-9 are (1) a copy of my attempt at informal resolut~
ion, marked as Exhibit 1, and (2) a copy of my. Inmate Request to Staff,
marked as Exhibit 2. a LO 7

I request the following:

First Request: . | -
I request payment. for: violating my Eighth Amendment right to be. free
from cruel and.unusual punishment in the amount of $ 2,000,000.00; ~
Second Request:

. g to fear for the rest of my life-the loss

- .1 I réquest payment for havin c my |
of capacity of life “in the future, pain, and mental anguish in the amount of

$ 2,000,000.00;

Third Request:
be held liable for my medical and dental

I request the United States
expenses for the rest of my life due within 30 days of demand for payment;

Fourth Request: ;
I request, due to the cruel and unusual punishment of being exposed

for approximately 1-year to cancer causing asbestos, and mold, that I be

given 5 days credit for every day of my incarceration from April 1, 2017 i
' through, to, and including, October 11, 2018. The total number of days is

560 served equaling a total credict of 2800 days or 93.3 months credited

towards my 180 month sentence.
Thank you for your consideration of these facts and deciding in my

favor as to each of the requests identified above and herein. (this page 2
attached is a continuation of my BP-9 .for which this page accompaniégs ).

les failed to protect me from exposure to
ubjecting me to cruel and unusual punish-
n of the United

Exh 3 P10
aot S
“Case 4:09-cr-00043-SPF Pocument 669 Filed in USDC ND/OKOh 09/03/19 Page 52 of 126
* , . . 4 , ( , , |
; — . ( 0. 24.5
a( C2 of €1 50 fen "SEA 1330.16(a)

. . Administrative Remedy Program

CAR _ May 30, 2009
- Attachmeat I
Federal Correctional [nstitution
Seagoville, Texas

Gave fe Shh ta
Nowa & preset

Administrative Remedy Procedures for Inmates

{Informal Resolution Form oo Exh.bt L - BP- <j

3uceau of Prisons Program Statement 1330.16, Administcative Remedy Propram, cequires, in most cases, that
nmates attempt informal resolution of grievances prior to filing a formal written complaint. This form will be used
o document your efforts toward informally resolving your grievance. Complete items |-3 and retum to your
Sorrectional Counselor.

NMATE'S COMPLAINT:

. State your specific complaint: I was exposed to asbestos while at the Warehouse in vio-
lation of the Eighth Amendment Erom, on or about April 1, 2017 to October 11,
7018. This was: deliberately mdifferent to my serious safety and medical needs.
I was-also exposed to mold during the same time period due_to the same’ reason

— above. -This could easily have been avoided. __ _

 

 

 

 

 

 

 

 

 

- State what efforts:you have made to-informally:cesolve. our complaint: This is the First effort I.
“.* Have made to informally résolve my. comp aint and I know of no-other effort L .
-. could make to do.so that is available to .me.. 7 — - "

 

 

 

 

” State:what cesolution you request:* “E requést.(1) $ 2,000,000.00 for violating 8th Amendment,
“*"'(2) $ 2,000,000.00- for. loss of capacity of Tife in the future, pain, and mental —
anguish, (3) med ical/dental coverage for life, (4) 93.3 months cred it since 4/2017.
Springer, Lindsey Kent 02580-063 S-1
mate Name Register Number Unit ( le
r , TolL by Ske tte
SGides INC ep 0. PFN GR Sad relearn Cyr too
' mas Signatyle f W, 7 Date . s iL
(0 (2A[t% eqs fe

ORRECTIONAL COUNSELOR: o<

Efforts made to informally resolve and staff contacted:

 

 

 

 

 

 

 

 

 

No Informal Resolution - Issued BP-9 on

 

(as) Eihb tb 3-60-10

informally Resolved on Z e(S

 

 

 

Date Inmate Signature

 

unseloc’s Signature: . Date:

 

it Manager Review:, Date:
“Case 4: 09- -Cr- 00043- SPF Pocument 669.
Filed in USDE 5 NDIO KY on opp aie ese For 126

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ve! . i \
7 ‘ Te Cnve in Arve Bef
‘pp-a0148 INMATE REQUEST TO STAFF corRM 2S
JUNE 10
‘y.$. DEPARTMENT OF JUSTICE FeDERy BUREAU OF PRISONS
TO: (Name and Title o€ StafE Member} DATE: .
Counsel Shelp October 27 2018
FROM:. REGISTER NO.: .
Lindsey Kent Springer 02580-063
WORK ASSIGNMENT: _ | uNET: .
Warehouse Clerk — . Camp; S-1 . - xh b+ o— BPE4
i of et

 

 

 

 

 

 

suBJECT: (S8ciefly state youc question or concern and‘the solution you are requesting.
luce to be specific may result in no action being

Continue on back, if necessacy. Your Fai
ewed in ordec to successfully cespond to youc

taken. L€ necessacy, you will be intervil

come a as exposed to Friable and Non-Friable Cancer Causino

mold, between on or about April 1, 2017 through on or abo
p seal up two storage rooms_ at the War
cancer causing asbestos ‘was factually deterinined

g Asbestos, and strong
ut October 11, 2018 .

~ when Mr. Rees had | me hel ehouse where I

 

 

ooms ; -Mr. Christian and Mr. Rosales were

‘to be présent in both storage ©
k, subs tances scattered | throughout both rooms.

ei aware "of ‘thie. white panels with : ‘dar

as ‘falling ‘Evom: the ceilings. .o OF. about. Septembey:/Oc.tobei 2017 causing air
and abnormal” amounts: of blood -

_Squality vissues with breathing. I was. experiencing
“The: waréhouse. | had previous]
“ATTACHED SHEET" to, ‘this Ist: page) |

 

 

y been determined to ‘contain

a. +. Flowing Erom’ my... nosé.

" (see continuation of: this request on the

 

{Do not write below this Line}

 

 

 

 

 

 

Page 1 of 2 .
Zee rs! we + . Sorel Tn
DISPOSITION: 7
Date

 

 

 

 

Signature Staff Member ,

: “gd Copy - File: Copy - I J 1. = .
- ‘ ee vase cibed by P5512 Exhboeot . 3-A4P-10
dob S

This form replaces pe-148.070 dated Oct S6
and BP~-S148.070 APR 94 .

- SECTION 6

 

 

 

 

 

te

Ee IN SECTION 6 UNLESS APPROPRIATE For Pexsibat ty BOLDER
_ “Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK;6n 69/03/19 Page 54 of 126 C.

(2.

Exhibt -
ATTACHED SHEET Def % bP-F

*

asbestos and received certain - abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built in
the 1930s and required to assume any substance in any room contains asbestos.

Both Mc. Christian and Mr. Rosales were deliberately indifferent to my serious
oxygen-or air-free from cancer causing

safety and medical needs to be provided

asbestos and mold. After Mc. Christian treated both storage rooms for mildew,

I was directed that both storage rooms were safe to enter and use. I enquired
Christian affirmed

of Mr.’ Christian whéther both rooms were safe to which Mr.

to me that they were. Both rooms were sprayed with a substance which had a
both rooms on numberous occassions,

soapy smell to it. [I proceeded to enter

sometimes for extended periods of time, including cleaning the debris from the
government's property stored in each room before delivering it to its destinat-
ion. ‘As of October 11, 2018, I was instructed not to enter either storage for

.any reason. . .
“-. Mr. Christian and Mr. Rosales failed -to protect me From exposure to cancer .
‘causing asbestos, and mold, subjecting me to cruel -and unusual punishment in
violation of the Eighth Amendment to the Cons titution of the United States,

when it was their duty to do so. -
“ / Ivam réquired-to provide any: request: for relief adminis tratively.-..

First Request for Relief: | — cos - a .
ae ‘my Eighth Amendment right’ to be free from

oe ‘I request payment for violating .
© eruel: and -ucusal punishment in the amount -of $ 2,000 ,9000:00;° —

“Second Request for Relief: - a Pe
"1 . J request ‘paymént ‘for -having to fear for the rest‘of my life the. loss of |
capacity of life in the future, pain, and mental anguish in the ariount,of ~
$ 2,000,000.00; os
‘Third Request for Relief: .

1d. liable for. my medical and dental

I request the United States be he
expenses for the rest of my life due within 30 days of demand of payment;

Fourth Request for Relief: . .
I request, due to the cruel and unusual punishment of being. exposed .for.
bestos, and mold, that I be given 5

approximately 1-year to cancer causing as
i tion From April 1, 2017 through, to,

days credit for every day of my mcarcera
and including, October 11, 2018. Thé total number of days is 560 days served

equaling: a total credit of 2800 days or 93.3 months credited towards my 180

mouth sentence.
; Thank you for your consideration of these facts and deciding in my favor
as to each of the requests identified above and herein. (this attached sheet
attaches with my Inmate Request to Staff and should be considered as if it
is a part and continuation of that request to its conclusion).

 

tales Exh 3-0

Warehouse Clerk
S ef S

Page 2 of 2
Case 4:09-cr-00043-SPF Hocument 669 Filed in USDC ND/OK 6n 09/03/19 Page 55 of 126

CERTIFICATE OF SERVICE

I hereby certify that on December 5S , 2018 I sent by U.S. Mail, First

Class, Postage Prepaid, my. BP-10 and continuation pages and accompaning

Grand Prairie,

Exhibits to the Regional Director, 346 Marine Forces Dr.,

Texas 75051, ‘
tn
peryer

DECLARATION OF MAILING

 

 

‘I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on December 5, 2018

I deposited my BP-10. vand continuation pages and accompanying Exhibits. in the

U.S. Mailbox: located. inside Seagoville Federal Prison. Camp. to" ‘the address

for the Regional Director listed above-

+I also declare undef the penalty of perjury pursuant to .28 U.S.C. §
1746(1), under the laws of. ‘the United States of America, that I personally
witnessed the BP-10 and continuation pages, and accompanying Exhibits,

were deposited in the envelope for which this Certificate of Service and

Declaration of Mailing was placed within. |

eclarant

Page 1
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 56 of 126 © . : 7

4

EXHIBIT
7

    
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 57 of 126

REJECTION NOTICE - ADMINISTRATIVE REMEDY

  
 

DATE: DECEMBER Ly

aon. th STRBATIVE/REMEDY COORDINATOR
s TRAL REGIONAL OFFICE

TO : LINDSEY KENT SPRINGER, 02580-063
SEAGOVILLE FCI UNT: CAMP QTR: $01-011U
2113 NORTH HWY 175
SEAGOVILLE, TX 75159

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
I§$ BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

‘

“REMEDY ID : 962199-RL REGIONAL APPEAL

DATE RECEIVED : DECEMBER 10, 2018 ;
SUBJECT 1 : SAFETY, SANITATION, ENVIRONMENTAL CONDITIONS
SUBJECT 2 REQUESTS FOR MONETARY COMPENSATION

INCIDENT RPT NO:
REJECT REASON 1: YOU DID NOT PROVIDE A COPY OF YOUR INSTITUTION
' ADMINISTRATIVE REMEDY REQUEST (BP-9) FORM OR A COPY
OF THE (BP-09) RESPONSE FROM THE WARDEN.

REJECT REASON 2: SEE REMARKS.-

REMARKS : YOU MUST INCLUDE A COPY OF THE WARDEN'S RESPONSE
WITH YOUR APPEAL. THE WARDEN'S RESPONSE IS DUE
12/31/18.

DEC i" 20)
PCI Stag
cae PS

Case 4:09-cr-00043-SPF Docurttent 669 Filed in USDC ND/OK on 09/03/19 - Page 58 of 126:

    

 

os - | EXHIBIT

  

 

  
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19

RECEIPT - ADMINISTRATIVE REMEDY

DATE: DECEMBER 21, 2018

FROM: ADMINISTRATIVE REMEDY COORDINATOR
SEAGOVILLE FCI

TO : LINDSEY KENT SPRINGER, 02580-063
SEAGOVILLE FCI UNT: CAMP QTR: S01-0110

THIS ACKNOWLEDGES THE RECEIPT OF THE ADMINISTRATIVE REMEDY REQUEST
IDENTIFIED: BELOW:

REMEDY ID : 962199-F1

DATE RECEIVED : DECEMBER 11, 2018

RESPONSE DUE : DECEMBER 31, 2018

SUBJECT 1 : SAFETY, SANITATION, ENVIRONMENTAL CONDITIONS

SUBJECT 2 : REQUESTS FOR MONETARY COMPENSATION

Page 59 of 126
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 60 of 126
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK. on 09/03/19 . Page 61 of 126
. . Loge eee mes : . ra oe . fee see f were es ne . —

eee

, \
‘REQUEST FOR AvuwfINISTRATIVE REMEDY

ofr . a . Pat c
U.S. DEPARTMENT OF JUSTICE ~

Federal Bureau of Prisons

    

 

Type or use ball-point pen. [f attachments are needed, submit four copies. Additional instructions on reverse.

SPRINGER, LINDSEY K 02580-063 Carp, S-1 Seagoville

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Pact A- INMATE REQUEST a i. : 7
I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
mold, between on or about April 1, 2017 through on or about October 11, 2018,
when Mr. Rees had me help seal up two storage rooms at the Warehouse where I
work and post signs warning cancer causing asbestos was factually determined
to be present in both storage rooms. Mr. Cristian and Mr. Rosales were aware
of thewhite panels with dark substances scattered throughout both rooms fall-
ing from the ceilings on or about September/October 201/ causing air quality
issues with breathing I was experiencing and abnormal amounts of blood flow-
ing From my nose. The Warehouse had previously been determined to contain
asbestos and received certain abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built

- inthe 1930s and: required to. presume any substance in any room that becomes

‘. loose contains’ asbestos: Both Mr. Christian and Mr. Rosales were deliberat-
ely indifferent to my serious safety and medical needs to be provided
(see. page 2. attached for a continuation of the request herein)

HO29(E 2 (CZ bv byly Lprieey
DATE, ‘  SGWATURE OF BEQUESTZR

Part B- RESPONSE

From:

 

 

 

RECEIVED
WARDENS QFFICE

DEC 1 1 2018

FCI SEAGOVILLE

 

 

DATE WARDEN OR REGIONAL DIRECTOR

dissatisfied with this response, you may appeal to the Regional Directer. Your appeal must be received in the Regional Office within 20 calendar days of the date of th) i
. CASE NUMBER: “Olp2. | 177 j

ORIGINAL: RETURN TO INMATE oe

DC . . CASE NUMBER: —FBo2 199-7}
ra c- REE ar Lindsey  DA590-0W3 Chive ser

CAST NAME, FIOST,MIDDLE A REG. NO. ({NSTITUTION
UBJECT: _fisheskes?’ Leg CBiipensahne [4 A: ™
palin hs ; | CY PJ amCQohnt

 

 

 

 

 
|. 7S). Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 62 of 126

  

uy

EXHIBIT
9

   

 

    
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on,09/03/19 Page 63 of 126

Part B: Response to Request for Administrative Remedy FCI Seagoville, Texas

Springer, Lindsey
Register No.: 02580-063
Remedy No.: 962199-F1

This is in response to your Request for Administrative Remedy
receipted December 11, 2018, wherein you allege that: You were
exposed to friable and non-friable cancer causing Asbestos and
strong mold between on or about January 29, 2018 through on or
about October 11, 2018 at your place of work, the outside
warehouse. Staff were indifferent to your serious safety and
medical needs to be provided oxygen-air-free from.cancer causing
asbestos and mold. Staff failed to protect you from exposure to
cancer causing asbestos and mold. You were subjected to cruel
and unusual punishment in violation of the eighth amendment of
the Constitution of the United States.

Research into your request reveals that upon notification of
concerns of possible hazardous materials in the outside
Warehouse, FCI Seagoville has conducted the following:

To ensure that OSHA standards were being followed, bulk material
samples were taken in the Warehouse storage areas 1&2 by two
independent licensed contractors on 10/10/2018 and 10/18/2018.
The results of both bulk material samples read positive for
.Asbestos Containing Materials (ACM) in the mastic that adheres
to the ceilings of the storage areas. Although present,: the
Asbestos was determined to be non-friable. As a result, both
areas with ACM were sealed and labeled according to OSHA.

standards.

On 10/18/2018 and 10/22/2018 air samples were taken by two
independent licensed contractors and the laboratory results for
both air samples read negative for airborne asbestos.

The Occupational Safety and Health Administration has quantified
an Asbestos Exposure to be as follows:

1910.1001{(c}
Permissible exposure limit (PELS) --

1910.1001(c) (1)
Time-weighted average limit (TWA). The employer shall

ensure that no employee is exposed to an airborne
concentration of asbestos in excess of 0.1 fiber per cubic
centimeter of air as an eight (8)-hour time-weighted
average (TWA) as determined by the method prescribed in
Appendix A to this section, or by an equivalent method.
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on.09/03/19 Page 64 of 126

1910.1001(c) (2)
Excursion limit. The employer shall ensure that no employee

is exposed to an airborne concentration of asbestos in
excess of 1.0 fiber per cubic centimeter of air (1 f/cc) as
averaged over a sampling period of thirty (30) minutes as
determined by the method prescribed in Appendix A to this
section, or by an equivalent method.

Due to the results of the two air samples taken and analyzed by
two independent contractors, it can be determined that that no

exposure has taken place.

Remediation by an independent licensed contractor of both areas
with ACM is going to commence as soon as possible. The areas
with ACM will remain sealed until the contractor begins the

remediation process.

FCI Seagoville makes every effort to ensure a safe work
environment for both staff and inmates.

Based on the above facts/information/reasons, the relief you
seek is denied.

If you are not satisfied with this response, you may appeal to
the South Central Regional Director, 344 Marine Forces Drive,
Grand Prairie, Texas 75051, via BP-DIR-10, within 20 calendar

days of the date of this response.

M20 the a yuf zu] ly

Underwood, Warden Date

 
" CAse 4:09-cr-00043-SPF Document 669 Filed in USDC 'ND/OK on 09/08/19 Page 65 of 126. =

EXHIBIT
10

 

 
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 66 of 126° Cc

To: National Inmate Appeals Administrator
Office of General Counsel
Central Office-Bureau of Prisons
320 First Street, N.W.
Washington, D.C. 20534
From: Lindsey Kent Springer.
Reg. # 02580-063
Federal Satellite Camp
P.O. Box 9000

Seagoville, Texas 75159

Dear General Counsel/National Inmate Appeals Administrator:

Please find enclosed with this letter my BP-11 and 4 copies of the
continuation page with (1) a copy of the Regional Director's Rejection Letter
dated December 13,2018 (Attachment A), (2) a copy. of my Institut iorlal. Filings
(Attachment -B), and :(3):a copy of my Regional Filings (Attachment C).

‘Thank you for your consideration of these matters.

January _ / , 2019

 

Page 1 of 1
_ ase 4:09-cr-00043-SPF Documeént 669 Filed in USDC ND/OK on 09/03/19 Page 67 of 126
U.S.-Department of Justice é Ceiitral Office Admi’ ‘rative Remedy Appeal

 

_ Federal Bureau of Prisons

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach-

ments must be submitted with this appeal.
02580-063 - §-1, Camp Seagoville
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A—REASON FOR APPEAL My reason for this under 28 CFR § 542.15(a) are that ny
December 5, 2018 BP-10 and attached 3 Exhibits (including a complete copy of my
BP-9) received by the SCRO on December 10, 2018, was rejected on December 13,
2018, by an unsigned letter returning my complete BP-10 and Exhibits, stating
(1) I had not provided a copy of my BP-9, or (2) I had not provided a copy of the
Warden's Response to my BP-9. See Attachment A, p.X 1. Under 28 CFR § 542.18, the
Regional Director ("RD") has 30 days from December 10, 2018, to make response to

my BP-10. The rejection letter must be signed. 28 CFR § 542.17(b). I clearly pro-

vided a copy of my BP-9 and Exhibits with my BP-10. See Attachment A. As indic-
o ated by my BP-10, there was no BP-9 Response from the Warden and the time to do
so had expired by December 5, 2018. See 28 CFR § 542.18(20 days). From October
29, 2018, through December 5, 2018, I was unable to obtain from the Warden's
staff any receipt required by 28 CFR § 542.11(a)(2). The unsigned rejection let-
ter from the RD Office directs the Warden Respond to my BP-9 by December 31, 2018.
/ See Exhibit A. The unsigned rejection letter does not provide the opportunity
i ight to appeal to the Central Office under 28 CFR §§

to correct triggering my righ
542.15 and 542.17(c). (continued at continuation marked as 2 attached)
Taugy 207 Cendant Kenge
- DAT : +. SIGNATURE OF REQUESTE ” :

Springer, Lindsey K.

‘From:

 

 

 

Part B—RESPONSE “ ( /
DATE GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C-RECEIPT Oo —
CASE NUMBER:
Return to:
REG. NO. UNIT INSTITUTION

 

LAST NAME, FIRST, MIDDLE INITIAL

 

SUBJECT:

 

 

DATE ® SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL ae ( 3)
Al 1
(MteaTOO Fey OCCT OM CAE

SP ivan

ae

ee,
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 68 of 126:

Page 2 of BP-11

I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
Mold, between on or about April 1, 2017 through on or about October 11,
2018, whenMr. Rees had signs warning two storage rooms at the Warehouse where
I worked contained the Asbestos were posted. Mr. Christian and Mr. Rosales
were aware of the white panels with dark substances scattered throughout both
rooms falling from the ceilings on or about September/October 2017 causing air
quality issues with breathing that I was experiencing along with others. I
experienced abnormal flow of blood from my nose .
The Warehouse had previously been determined to contain Asbestos and received
certain abatement procedures. Mr. Christian, in charge of Safety, and Mr.
Rosales, AW in charge of operations, were aware that the Warehouse where I
was exposed to Asbestos-and Modd-was built in the 1930s and required to pre-
sume any substance in any room that becomes loose contains Asbestos. Both Mr.
Christian and Mr. Rosales were deliberately indifferent to my serious safety
and medical needs to be provided oxygen-or air- free from Cancer Causing Asb-
estos and Mold. After Mr. Christian treated both storage rooms for the finding
of mildew, I was directed that both storage rooms were safe to enter and use.
Mr. Christian was the source of that direction confirmed by Mr. Freeman. Both
rooms were ‘sprayed with a substance which had a soapy smell to them. I pro-
ceeded to enter both roons on numerous occassions, sometimes for extended
periods of time, including cleaning the debris from the government's property
stored in each room before delivering the property to its destination that had
fallen from the ceiling. As of October 11, 2018, I was instructed not to enter
either storage room for any reason. Mr. Christian and Mr. Rosales failed to
protect me from exposure to Cancer Causing Asbestos, and Mold, subjecting me
to cruel and unusual punishment in violation of the Eighth Amendment to the
Constitution of the United States, when it was their duty to do so. Attached
to this BP-i1 are (1) one complete copy of my Institutional Filings (Attach-
ment B), (2) one complete copy of my Regional filings (Attachment C), and (3)
the Rejection Letter (unsigned) from the SCRO. See Attachment A, p.1.

First Request--I request you find my BP-9 was attached to my BP-10, as Exhibit
3, and that the RD's letter is a denial of my claims therein;

Second Request--I request you accept this completed BP-11 for filing and GRANT
all the relief requested on the claims made;

Third Request--I request payment for violating my Eighth Amendment right to be
free from cruel and unusual punishment in the amount of $ 2,000,000.00;

Fourth Request--I request payment for having to fear for the rest of my life
the loss of capacity of life in the future, pain, and mental anguish, in the
amount of $ 2,000,000.00; :

Fifth Request-~I request the United States agree to be held liable for my med-
ical and dental expenses for the rest of my life due within 30 days of demand
for payment ;

Sixth Request--I request, due to the cruel and unusual punishment of exposure
to Cancer Causing Asbestos, and Mold, for approximately 18 months, that I be
given 5 days credit for everyday of my incarceration from April 1, 2017to
October 11, 2018, the Total number of days is 560 , equaling a credit of
"2800 days, or 93.3 months, towards my 180 month sentence.
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 69 of 126

REJECTION NOTICE - ADMINISTRATIVE REMEDY

   

TRAL REGIONAL OFFICE

TO : LINDSEY KENT SPRINGER, 02580-063

SEAGOVILLE FCI UNT: CAMP QTR: S01-011U
2113 NORTH HWY 175
SEAGOVILLE, TX 75159

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

.

“REMEDY ID : 962199-R1 REGIONAL APPEAL
DATE RECEIVED : DECEMBER 10, 2018
SUBJECT 1 : SAFETY, SANITATION, ENVIRONMENTAL CONDITIONS

SUBJECT 2 . + REQUESTS FOR MONETARY COMPENSATION

“INCIDENT RPT NO:

REJECT REASON 1: YOU DID NOT PROVIDE A COPY OF YOUR INSTITUTION
ADMINISTRATIVE REMEDY REQUEST {BP-9) FORM .OR A COPY
OF THE (BP-09) RESPONSE FROM THE WARDEN. .

REJECT REASON 2: SEE REMARKS.

REMARKS | YOU MUST INCLUDE A COPY OF THE WARDEN‘S RESPONSE
WITH YOUR APPEAL. THE WARDEN'S RESPONSE IS DUE
12/31/18.
E
WARDEN Ag YED
DEC ex
#8 2018
fey
Ft SE
AGOVIE g

Attach ment A
_€ase 4:09-cr-00043-SPF Hecument 669 Filed in USDC ND/OK-on 09/03/19 Page 70 of 126
(he REQUEST FOR AL aseuSTRATIVE REMEDY.

U.§, DEPARTMENT OF JUSTICE
COPY.

Federal Bureau of Prisons

    

Per ETRE WELT ere

   
 

2 or use bail—point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

Typ
from: SPRINGER, LINDSEY K 02580-063 Camp, S-1 Seagoville
INSTITUTION

 

LAST NAME, FIRST, MIDDLE (NITIAL REG. NO. UNIT

Part A- INMATE REQUEST - . .
I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong

mold, between on or about April 1, 2017 through on or about October 11, 2018,
when Mr. Rees had me help seal up two storage rooms at the Warehouse ‘where I
work and post signs warming cancer causing asbestos was factually determined
to be present in both storage rooms. Mr. Christian and Mr. Rosales were aware
of thewhite panels with dark substances scattered throughout both rooms fall-
ing from the ceilings on or about September/October 2017 causing air quality
issues with breathing I was experiencing and abnormal amounts o£ blood £low-
ing from my nose. The Warehouse had previously been determined to contain
asbestos and received certain abatement procedures. Mr. Christian, in charge
of Safety, and Mir. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built
in the 1930s and required to presume any substance in any room that becomes
loose contains asbestos. Both Mr. Christian and Mr. Rosales were deliberat-
ély indifferent to my serious safety and medical needs to be provided

(See page 2 attached for a continuation of the request herein) oO

| qeue BO hy Shel on Ze VIR
£0- VALS : US. SF IE tea plesek a | LLG GON Fo Dn
DATE - Le nn / / S)GNATURGAOE REQUESTER *

Part B- RESPONSE U7.

 

  
  

 

WARDEN OR REGIONAL DIRECTOR

 

 

 

 

DATE
dissatisfied with this respouse, you may appeal to the Regional Director. Your appeal must bc received in the Regional Office within 20 calendar days of the date of this response.
ORIGINAL: RETURN TO INMATE __ CASE NUMBER? —-——_——~_.
CASE NUMBER:
‘art C- RECEIPT .
ttucn to:
LAST NAME, FIRST, MIDDLE INITIAL - REG. NO. UNIT INSTITUTION

 

IBJECT:

Cc
: ‘Case 4:09-cr-00043-SPF jocupent 669 Filed in USDC ND/OK@t 09/03/19 Page 71 of 126

t
: \ oc.

page 2 attached

rc causing asbestos and mold. After Mr. Christ-
s for the finding of mildew, I was directed

that both storage rooms were safe to enter and use. I enquired of Mr.-
Christian as to whether both rooms were safe to enter and use to which Mr.
Christian affirmed to me that they were safe and usable. Both rooms were
sprayed with a substance which had a soapy smell to it. I-proceeded to
enter both rooms on numerous occassions, sometimes for extended periods of
time, including cleaning the debris from the government's property stored in
each room before delivering the property to its destination that had fallen
from the ceiling. As of October 11, 2018, I was instructed not to enter
either storage for any reason. ;

Mc. Christian and Mr. Rosales failed to protect me from exposure to

cancer causing asbestos, and mold, subjecting me to cruel and unusual punish-
ment in violation of the Eighth Amendment to the Constitution of the United
States, when it was their duty to do so.
-. Attached to this BP-9 are (14) a copy of my attempt at informal resolut-
ion, marked as Exhibit 1, and (2) a copy of my Inmate Request to Staff, :
marked as Exhibit 2. .

I request the following: .

First Request: — . - ;
I request’:paymerit for violating my Eighth Amendment right to be free

from cruel amd-unusual punishment in the amount of $'2,000,000.00;

Second Request: ; .
-! I request payment for having to fear for the rest of my life-the loss.

of-capacity of -life“in the future, pain, and mental anguish in the amount of

$ 2,000,000.00; . :

Third Request:
I request the United States be held liable for my. medical and dental

expenses for the rest of my life due within 30 days of demand for payment;
Fourth Request:

I request, due to the cruel and unusual punishment of being exposed
for approximately 1-year to cancer causing asbestos, and mold, that I be
given 5 days credit for every day of my incarceration from April 1, 2017
through, to, and including, October 11, 2018. The total number of days is
560 served equaling a total credict of 2800 days or 93.3 months credited

towards my 180 month sentence.

oxygen-or air-free from cance
ian treated both storage room

Thank you for your consideration of these facts and deciding in my
favor as to each of the requests identified above and herein. (this page 2
attached is a continuation of my BP-9 for which this page accompaniés).
"Case 4:09-cr-00043-SPF fPocument 669, Filed in USDC ND/OK/on 09/03/19 Page 72 of 126
fl ; {
;

(0. 24.8 .

Gee bo safe (in a [ Ce of €f sO fen "SEA {330.1 6(a)
en : . Administrative Remedy Program
Nena & pre . CAR _ May 30, 2009

- Attachment !

Federal Correctional [nstitution
Seagoville, Texas

Administrative Remedy Procedures for Inmates
Informal Resolution Form EX hibct 4. -B P-4

strative Remedy Program, requires, in most cases, that
to filing a formal written complaint. This form will be used
rprievance. Complete items 1-3 and retum to your

Bureau of Prisons Program Statement 1330.16, Admini
inmates atternpt informal resolution of grievances prior
to document your efforts towacd informally resolving you
Correctional Counselor.

INMATE’S COMPLAINT:

4. State your specific complaint: I was exposed to asbestos while at the Warehouse in vio-
lation of the Eighth Amendment from.on or about April 1, 2017 to October 11,
7018. This was deliberately indifferent to my serious safety and medical needs.
I was-also exposed to mold during -the-same time period due to the same’ reason ‘
above. This could-easily have been avoided.

ur complaint: This is the First effort I.

2. State what efforts you have made.to-informaily:cesolve xo 1
“=. have made to informally résolve my complaint and I kmow of no other effort [ .

could make to do .so that is available to me.

 

 

 

 

 

 

 

 

 

 

 

}. State:what resolution you request: - “E ‘request: (1) $ 2,000,000.00 for violating 8th ‘Amendment ,
““""(2) $ 2,000,000.00° for loss of Capacity of fife in the cuture, pain, and mental
anguish, (3) med ical/dental, coverage for life, (4) 93.3 months cred it since 4/2017.

Springer, Lindsey Kent 02580-063 . §-1

 

 

   
  

 

omate Name Register Number Unit be ( le .
“S ’ , r . “Tol & hy Ss tJ cl
if 1X7 fa, 24. LX rowG aad welbure. tu np

Ate) De
(7 (J 7 Date ‘to (rAfee Tio fr
sy

“ORRECTIONAL COUNSELOR:

 

.. Efforts made to informally cesolve and staff contacted:

 

 

 

 

 

 

(Date)

 

 

 

 

) No [Informal Resolution - Issued BP-9 on
} Informally Resolved on .
Date Inmate Signature
‘ounselor’s Signature: Date:
Date:

 

 

init Manager Review:
"Case 4:09-cr-00043-SPF Pocurment 6 7
69 Filed in USta , NP/QKyon 09H 30 tony. of 126

- ( ’ ; ad arch (UN Armee ref ;
"pe-a0148 INMATE REQUEST TO STAFF COFRM oS
JUNE 10 .
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

 

 

 

 

 

 

 

 

 

 

TO: (Name and Title of Staf£E Member) DATE: :
October 27, 2018
!

Counsel Shelp
REGISTER NO.:

FROM: ;
Lindsey Kent Springer 02580- -063

WORK ASSIGNMENT: . UNIT: .
camp, S12 tsbt adobe q

Warehouse Clerk © .
é ef +

solution you ace requesting.
y result in no action being

ssfully cespond to your

 

 

 

 

 

 

 

 

 

tion oc concera and ‘the
Your €ailure to be specific ma
cviewed in order to succe
Friable Cancer Causing Asbestos, and strong

t October 11, 2018 .

SUBJECT: (Bciefly state your ques
Continue on back, if necessary.
taken. LE necessacy, you will be inte

cequest.- .
{i was exposed to Friable and Non-

mold, between on or about April 1, 2017 through on or abou
al up two storage rooms at the Warehouse where I

 

when Mr. Rees had me help se
"work and. post signs: warning cance
‘to be present im both storage rooms..-

© aware’ of the .white panels with idack subs tances

on “falling” ‘Econ’ the ceilings- on or: about. September/October 2017 causing air

hing. I was. experiencing and abnormal” amounts: of b

r causing asbestos was’ factually determined

Mr. Christian and Mr. Rosales were
scattered throughout both rooms

 

 

‘quality’ issues .with breat Lood -
e warehouse. had previously been determined to ‘contain SO

” (see continuation of: this request on the "ATTACHED SHEET" to this ist page) |

o not ve ite pelow this Line)

“E. flowing Exom’ -my.-nosé. ‘Th

 

 

 

(0
, ; Page 1 of 2
SET ST EN Oe ETT I TOES TO - TR EE
DISPOSITION: a =
Date

Signature State Member

 

 

 

ecord Copy - Files Copy - Inmate

OF Prescribed by P5511

This form replaces BP-148.070 dated Oce S86
and BP-S148.070 APR 94° ~

- SECTION 6

PE IN SECTION 6 UNLESS APPROPRIATE FOR Preaabadby FOLDER

Cc
Bocument 669 Filed in USDC NDIOHen 09/03/19 Page 74 of 126 Cc

‘ . ?Case 4:09-cr-00043-SPF

Exhibt.

ATTACHED SHEET pot y Be-4

asbestos and received certain ‘abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built in
the 1930s and required to assume any substance in any room contains asbestos.

Both Mr. Christian and Mr. Rosales were deliberately indifferent to my serious
n-or air-free from cancer causing

safety and medical needs to be provided oxyge

asbestos and mold. After Mr. Christian treated both storage rooms for mildew,

I was directed that both storage rooms were safe to enter and use. I enquired
Christian affirmed

of Mr.’ Christian whéther both rooms were safe to which Mr.
to me that they were. Both rooms were sprayed with a substance which had a
to enter both rooms on numberous occassions,

soapy smell to it. I proceeded
sometimes for extended periods of time, including cleaning the debris from the
room before delivering it to its destinat-

government's property stored in each
ion. As of October 11, 2018, I was instructed not to enter either storage for

any reason.
-. Mr. Christian and Mr. Rosales failed to protect me from exposure to cancer .
causing ‘asbestos, and mold, subjecting me to cruel? and-unusual: punishment in

violation of the Eighth Amendment to the Constitution of the United States,
when it was their duty to do so. ee ;
- . Eeam required -to provide any. request: for relief administratively. ..
First Request for Relief: . — oe a .
me! I request payment for violating my Eighth Amendment right’ to be Free From
cruel: and. unusal punishment in the amount -of $ 2,000,000.00;°. oe ot

Second Request for Relief: - . pot.
~ . T request ‘paymént ‘for -having to fear for the rest*of my life the loss of

capacity of life in the future, pain, and mental anguish in the amount, of

$ 2,000,000.00;

Third Request for Relief:
I request the United States be held liable for my medical and dental ©

expenses for the rest of my life due within 30 days of demand of payment;

Fourth Request for Relief:
I request, due to the cruel and unusual punishment of being exposed .for
approximately 1-year to cancer causing asbestos, and mold, that I be given 5
incarceration From April 1, 2017 through, to,

days credit for every day of my r :
and including, October 11, 2018. Thé total number of days is 560 days served
equaling- a total credit of 2800 days or 93.3 months credited towards my 180

month sentence.

Thank you for your consideration of these facts and deciding in my favor
fied above and herein. (this attached sheet

as to each of the requests identi
attaches with my Inmate Request to Staff and should be considered as if it
is a part and continuation of that request to its conclusion).

Truly,

    

Lindsey Ken’ Springer
Warehouse Clerk

Page 2 of 2
,Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 75 of 126
( wee vf { ‘

To: Regional Director
346 Marine Forces Dr.
Grand Prairie, Texas 75051
From: Lindsey Kent Springer
Reg. # 02580-063
Federal Satellite Camp
P.O. Box 9000
Seagoville, Texas 75159

Dear Regional Director:

Please find enclosed with this letter my BP-10 with an original and
two additional copies of a continuation page. Please also find attached to
my BP-10 an original and ‘two additional copies of my’ BP-9 and accompanying - .
continuation “page with attached Informal Resolution -and- Request to Staff.
Forms. oe . oe . a

Thank you for your consideration of these matters.

“December 5,.2018

 

Page 1 of 1
vs .Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK 09/03/19 Page 76 of 126
_ U.S, Department of Justice . ( . - **+* ‘Regional Adminis. ....e Remedy Appeal !\- 1

” Federal Bureau of Prisons 6 (my

  

 

- Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-DIR-9 including any attachments must be submitted.
_ with this appeal.

From: _Springer, Lindsey K. 02580-063 S-1, Camp = _Seagoville

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

Part A-REASON FOR APPEAL
My reason for appeal is the denial by silence of my Request to Staff, Attempt at
Informal Resolution, and BP-9. See 28 CFR § 542.18. I filed my Request to Staff,
Attempt at Informal Resolution, and BP-9 on October 29, 2018 and within 20 days of
learning I had been exposed to cancer causing asbestos and mold from on or about
April 1, 2017 to October 11,'2018 at Seagoville Federal Prison Camp. Due to the
absence of regulatory designated: staff, and after finally obtaining the Informal
Resolution and BP-9 Forms on or about October 25, 2018, I submitted the Three above
listed Forms to Counselor Shelp at or around October 29, 2018 at around 4:50 PM.
This date and time was the first opportunity to tender the attempts at administrat-
ive remedy exhaustion I had since finally obtaining the Forms on or about October 25,
2018. I have made numerous oral and electronic attempts to determine the date my
BP-9 was indexed in accordance with 28 CFR § 542.18 and no member of unit team has
been able to provide me that information and I have never received any receipt
acknowledging the Warden's receipt of my BP-9. 28 CFR § 542.11(a)(2) requires I
be. given a receipt by the Warden. I am unable to locate the administrative remedies

required ‘by 28 GFR §§ 542.10 through 542.18. (continued at, attached sheet to this ~
BP=10 also identified as page 2 of 2) es Zr ack 4 t
"_ December.:5, 2018" 1 of 2 BP-10 | : A. vS __
rc . page 1.0 L \ fo 4
7 7

 

DATE SIGNATPRE OF REQUESTER

 

Part B—RESPONSE |

 

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be reccived in the General Counsel’s Office within 30 calendar —
days of the date of this response.

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C—RECEIPT
CASE NUMBER:
Return to: -
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

<a BP-220(13)

 
en 09/03/19 Page 77 of 126

. Case 4:09-cr-00043-SPF Document 669 Filed in USDC NDIOK,
: ra he . Do an ,

page 2 of 2 BP-10 ATTACHED SHEET

I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
mold, between on or about April 1, 2017 through on or about October
- 11, 2018 when Mr. Rees had signs warning two storage rooms at the Warehouse
where I worked contained the Asbestos were posted. Mr. Christian and Mr.
Rosales were aware of the white panels with dark substances scattered through-
out both rooms falling from the ceilings on or about September/October 2017 .
causing air quality issues with breathing that I was experiencing along with
others. I experienced abnormal flow of blood from my nose .
The Warehouse had previously been determined to contain asbestos and receive
certain abatement procedures. Mr. Christian, in charge of Safety, and Mr.
Rosales, Assistant Warden in charge of operations, were aware that the Ware-
house where I was exposed to asbestos-and mold-was built in the 1930s and
required to presume any substance in any room that becomes loose contains
asbestos. Both Mr. Christian and Mr. Rosales were deliberately indifferent
to my’serious safety and medical needs to be provided oxygen-or air-free’
from cancer causing asbestos and mold. - After Mr. Christian treated both
storage rooms for the finding of mildew, I was. directed that both storage
rooms were.safe to enter and use. Mr. Christian was the source ‘of that dir-
ection confirmed by Mr. Freeman. Both rooms were sprayed. with a substance
which had.a‘soapy- smell to them.. I proceeded. to enter both rooms on.numerous
- occassions, sometimes for. extended periods of :time, including cleaning the
-. .debris from the government's property stored in each ‘room before delivering
the property to its destination that had fallen from the ceiling. As of
October 11, 2018, I-was instructed not to enter either storage room. for any
reason.
Mr. Christian and Mr. Rosales failed to protect me from exposure to
cancer causing asbestos, and mold, subjecting me to cruel and unusual: punish-
ment in violation of the Eighth Amendment to the Constitution of the United —
States, when it was their duty to do so. a
Attached to this BP-10 are (1) a copy of my Attempt at Informal Resolut-
jon, marked as Exhibit 1, (2):a copy of my Inmate Request to Staff, marked as
Exhibit 2, and (3) a copy of my BP-9, marked as Exhibit 3. .
I request the following:
First Request--I request you reverse the denial by silence of my BP-9 and
GRANT the four requests for Remedy;
Second Request--I request you find there is no administrative remedy avail-
able to me at Seagoville Federal Prison Camp that is authorized to grant or
deny the remedies I sought in my BP-9;
Third Request--I request payment for violating my Eighth Amendment right to
be. free from cruel and unusal punishment in the amount of $ 2,000,000.00;
Fourth Request--I request payment for having to fear for the rest of my life
the loss of capacity of life in the future, pain, and mental anguish in the
amount of $ 2,000,000.00; ;
Fifth Request--I request the United States agree to be held liable for my
medical and dental expenses for the rest of my life due within 30 days of
demand for payment;
Sixth Request~-I request, due to the cruel and unusal punishment of exposure
to cancer causing asbestos and mold for approximately 18 months, that I be

given 5 days credit for every day of my incarceration from April 1, 2017
through October 11, 2018. ‘The total number of days is _560 equalling a

credit of 2800 days or 93.3 months towards my _180 month sentence.
. Case 4:09-cr-00043-SPF Document 669-Filed in USDC ND/OK on 09/03/19 Page 78 of 126.

I
ot

EXHIBIT

ras

 
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 79 of 126

(

Yo: South Central Regional Director
344 Marine Forces Drive,
BP-DIR-10__—«
Grand Prairie, Texas 75051
From: Lincsey Keat Sonnder
Rea, tt 025 80- a
Federal Sate lie Cano
P.©, Box 4000
_Seasovr Ue. fexaS 7st34

 

Dear Regional Director:

Please find enclosed with this letter my New BP-10 with 4 copies of the

continuation page (28 CFR § 542.15) and one complete copy of my BP-9. I have

included 4 copies of the Warden's response also per the BP-10' Form s advice

- Thank you for you consideration of ‘these matters.
. Truly,

January SF, 2013 : oe sigh pn

Page 1 of 1

Cc
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 80 of 126

( fo
Regional Administi_.ve Remedy Appeal

U.S. Department of Justice

Federal Bureau of Prisons

 

 

Type or use ball-poiat pen. [f attachnients ace needed, submit four copies. One copy of the completed BP-DIR-9 including any attachments must be submitted
with this appeal.
Springer, Lindsey K. 02580-063 S-1, Camp Seagoville

LAST NAME. FIRST, MIDOLE [NITIAL REG. NO. UNIT INSTITUTION

Part A—-REASON FOR APPEAL ‘This appeal is from the.Warden's denial of my requested relief -
in my BP-9. I request you reverse, and overrule, the reasons the Warden gave for
her denial. First, I request you find my exposure claim was from April, 2017, to
October, 2018, and not from January 29, 2018. Second, I request you find the
Warden's f£nterpretation of the two referenced (but not provided) reports finding
Asbestos Containing Material ("ACM") is inconsistent with that Finding. I ask you
to Find ACM contains both FRIABLE and NONFRIABLE material where the ACM can be
crumbled, pulverized, or reduced to powder by hand pressure. See 40 CFR § 61.141.
And see 29 CFR § 1910.1001, Appendix G, I(c). In my case, I ask you to find the
ACM fell from the ceiling in both rooms scattering all over everything within the
two rooms meeting the meaning of FRIABILITY. Under § 61.141 “nonfriable"™ cannot
ever be crumbled, pulverized, or reduced to power. My informal and BP-9 claims
show the ACM substance “scattered throughout both rooms falling from the ceiling."
This undisputed Fact satisfies FRIABILITY. The Warden's response agrees ACM was
found in the "mastic that adheres to the ceilings of the storage areas." The fact
the ceiling panels fell exposing the ACM, which the ACM is the substance that

. covered everything in both rooms (continued at continuation ¢ 2, attached)
oy DE DOTG ow OY Sep hoe TN 9

DAT cs] (/_SGNATURE JF REQUESTZR
‘act B—RESPONSE _ | ; :

From:

 

 

 

DATE REGIONAL DIRECTOR
dissatisfied with this cesponsc, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar :
ays of the date of this response.

IRIGINAL: RETURN TO [NMATE CASE NUMBER:

art C—RECEIPT
CASE NUMBER:

 

 

eturn (0: ‘
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

UBJECT:

 

An ane
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 81 of 126

( :

CONTINUATION PAGE 2

for more than 1 year. Accordingly, I request you find the ACM in both storage
rooms was Friable, or became Friable, when the ceiling collapsed causing the
ACM to break into small particles, including dust, covering all property held
in both rooms and that the ACM continued to fall daily in both rooms. Third,
I request you find the ACM contained 10% Asbestos. Fourth, I ask you to find
that October 10, 2018 and October 18, 2018 reports Finding ACM in both rooms,
and the October 18, 2018 and October 22, 2018 testing air quality, were post-
exposure reports and were at least 1 week after the two rooms were totally
sealed up from the normal elements of open air movement for which I was exposed
for more than months. I ask you to find the air-quality exposure reports
were not derived from replicated conditions that I was exposed to prior to
October 11, 2018. I request you find the air quality reports do not show the
air quality from the ACM that I was exposed to prior to October 11, 2018. Fifth,
I request you reject the Warden's position that it "can be determined (sic)
that no exposure has taken place." My exposure took place prior to the air-
quality test dates and the ACM, ‘at the time of testing, was dry, crumbly, and
‘pulverized when it fell to the ground or landing, and s¢attering, all-over the
‘property located in both rooms on’ a-daily basis for z months. Sixth, I requ-
est ‘you find the exposure was caused by the deliberate indifference of Mr.
' Christian, and Mr: Rosales. ‘The Warden concedes that if her. determination is
- incorfect then my exposure was caused by the actions and inactions. of both ~
* men naméd..above. Seventh, I request you find OSHA-does not apply to the United
.States., as am Employer under 29 U.S.C. § 652(5) rendering 29 CFR §. 1910.1001,
the regulation cited .by: ‘the Warden in her BP-9 response, inapplicable. Addition-.
ally, “I. request you find, in regard to the two storage rooms in the Warehouse,
‘that OSHA standards: were not followed or applied during the time periods of my
exposure. Eighth, I request you find I was exposed to asthma inducing mold
during the same time period I was exposed to the Cancer Causing Asbestos. The
Warden's response never disputes this claim.

I request you Find (1) due to the violation of my Eighth Amendment right
to be free from cruel and unusual punishment, that I be paid $ 2,000,000.00;
(2) due to having to. fear for the rest of my life the loss of capacity of life
in the future, pain, and mental anguish, that I be paid $ 2,000,000.00; (3) due
to my exposure to Cancer Causing Asbestos and Asthma Inducing Mold, the United
States agree to held liable for my medical and dental expenses for the rest of
my life due within 30 days of demand for payment; and (45 due to the cruel and

unusual punishment of exposuye to Cancer Causing Asbestos and Asthma Inducing
% s, that I be given 5 days credit for

Mold for approximately { month:
every day of my incarceration From /\on\ 4. , 201.7 through October 11,
2018, totaling S@O days equaling O days or _@ 3,3 months towards
my {OQ month sentence..

 
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 82 of 126
. os (

Part B: Response to Request for Administrative Remedy FCI Seagoville, Texas

Springer, Lindsey
Register No.: 02580-063
Remedy No..: 962199-F1

This is in response to your Request for Administrative Remedy
receipted December 11, 2018, wherein you allege that: You were
exposed to friable and non-friable cancer causing Asbestos and
strong mold between on or about January 29, 2018 through on or
about October 11, 2018 at your place of work, the outside
warehouse. Staff were indifferent to your serious safety and
medical needs to be provided oxygen-air-free from-cancer causing
asbestos and mold. Staff failed to protect you from exposure to
cancer causing asbestos and mold. You were subjected to cruel
and unusual punishment in violation of the eighth amendment of

the Constitution of the United States.

. Research into your request reveals. that upon notification of

_ concerns of possible hazardous materials in the outside
Warehouse, FCI Seagoville has conducted the following:

To ensure that OSHA standards were being followed, bulk material
samples were taken in the Warehouse storage areas 1&2 by two
independent licensed contractors on 10/10/2018 and 10/18/2018.
The results of both bulk material samples read positive for
.Asbestos Containing Materials (ACM) in the mastic that adheres
to the ceilings of the storage areas. Although present, the
Asbestos was determined to be non-friable. As a result, both
areas with ACM were sealed and labeled according to OSHA

standards.

On 10/18/2018 and 10/22/2018 air samples were taken by two
independent licensed contractors and the laboratory results for
both air samples read negative for airborne asbestos.

The Occupational Safety and Health Administration has quantified
an Asbestos Exposure to be as follows:

1910.1001 (c)
Permissible exposure limit (PELS) --

1910.1001(c} (1)
Time-weighted average limit (TWA). The employer shall

ensure that no employee is exposed to an airborne
concentration of asbestos in excess of 0.1 fiber per cubic

centimeter of air as an eight (8)-hour time-weighted
average (TWA) as determined by the method prescribed in
Appendix A to this section, or by an equivalent method.
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 83 of 126

‘

1910.1001(c) (2)
Excursion limit. The employer shall ensure that no employee

is exposed to an airborne concentration of asbestos in
excess of 1.0 fiber per cubic centimeter of air (1 f/cc) as

‘ averaged over’ a sampling period of thirty (30) minutes as
determined by the method prescribed in Appendix A to this
section, or by an equivalent method.

Due to the results of the two air samples taken and analyzed by
two independent contractors, it can be determined that that no

exposure has taken place.

Remediation by an independent licensed contractor of both areas
with ACM is going to commence as soon as possible. The areas
with ACM will remain sealed until the contractor begins the

remediation process.

FCI Seagoville makes every effort to ensure a safe work
environment for both staff and inmates.

:Based on the above facts/information/reasons, the relief you

seek is denied.

If you are not satisfied with this response, you may appeal to
the South Central Regional Director, 344 Marine Forces Drive,
Grand Prairie, Texas 75051, via BP-DIR-10, within 20 calendar

days of the date of this response.

(220 bbo yu ze] 1y

M. Underwood, Warden Date

 
——

Case 4:09-cr-00043-SPF Document 669.Filed in USDC.ND/OK an 09/03/19 . Page 84 o£4126

. i , {
U.S. DEPARTMENT OF JUSTICE -"’ ‘REQUEST FOR AvwfINISTRATIVE REMEDY

Bederal Bureau of Prisons

    

Type or use ball~point pen. [f attachments are needed, submit four copies. Additional instructions on reverse.

From: SPRINGER, LINDSEY K 02580-063 Camp, S-1 Seagoville
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A— INMATE REQUEST .- . . . . ‘ . :
I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
mold, between on or about April 1, 2017 through on or about October 11, 2018,
when Mr. Rees had me help seal up two storage rooms at the Warehouse where I
work and post signs warning cancer causing asbestos was factually determined
to be present in both storage rooms. Mr. Christian and Mr. Rosales were aware
of thewhite panels with dark substances scattered throughout both rooms fall-
ing from the ceilings on or about September/October 2017 causing air quality
issues with breathing I was experiencing and abnormal amounts of blood flow-
ing from my nose. ‘The Warehouse had previously been determined to contain
asbestos and received certain abatement procedures. Mr. Christian, in charge
‘of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
- a@ware that the Warehouse where I was exposed to asbestos-and mold-was built
. in. the 1930s and required to presume any substance in any room that becomes
loose contains asbestos: Both Mr. Christian and Mr. Rosales were deliberat-
ely indifferent to my serious safety and medical needs to be provided
(see page 2. attached for a continuation of the request herein’ ,

10, P9AK

DATE . .
Part B- RESPONSE

 
 

RECEIVE
WARDEN'S OFFICE

DEC 1 1 2018
FC) SEAGOVILLE

 

 

DATE WARDEN OR REGIONAL DIRECTOR

dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of thi: Gi
CASE NUMBER: Hy D2. | q j

ORIGINAL: RETURN TO INMATE

CASE NUMBER: —462)99-F}

me Rg Lindsey  OASIo- 0 _ Carp aan

Zlaelis! | MIDDLE CEN REG. NO. INSTITUTION
. : rr
JBJECT: f SRA Led ! [4s
/ | v

A: ™
ZZ UP Paneth

 

 

 

 

 

 
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 85 of 126

L i

av . 7

a . “. f

ii . : (i
4 . %

page 2 attached

oxygen-or air-free from cancer causing asbestos, and mold. After Mr. Christ-
ian treated both storage rooms for the Finding of mildew, I was directed
that both storage rooms were safe to enter and use. I enquired of Mr.-
Christian as to whether both rooms were safe to enter and use to which Mr.
Christian affirmed to me that they were safe and usable. Both rooms were
sprayed with a substance which had a soapy smell to it. I-proceeded to
enter both rooms on numerous occassions, sometimes for extended periods of
time, including cleaning the debris From the government's property stored in
each room before delivering the property to its destination that had fallen
From the ceiling. As of October 11, 2018, I was iostructed not to enter
either storage for any reason. .

Mc. Christian and Mr. Rosales failed to protect me from exposure to

1 and unusual punish

"cancer causing asbestos, aad mold, subjecting me to crue
ment in violation of the Eighth Amendment to the Constitution of the United

States, when it was their duty to do so. a
_ Attached to this BP-9 are (i) a copy of my attempt at informal resolut-
ion, marcked-as Exhibit 1, and (2) a copy of my Inmate Request to Staff,
marked as Exhibit 2. | _
I request the following:
First Request:

oo I réquést™!paymerit for violating my Eighth Amendment right to be free ~
‘from cruel -and-unusual punishment in the amount of. $ 2,000,000:00;
Second Request: . .- OT - ,

.» «11 I gequest payment for having to fear for the rest o£ my life -the loss
of:capacity-of life “in the future, pain, and mental anguish in the amount of
$ 2,000,000.00; . :

Third Request:

I request the United States be held liable for my medical and dental
expenses for the rest of my life due within 30 days of demand for payment;
Fourth Request:

I request, due to the cruel and unusual punishment of being exposed
for approximately 1-year to cancer causing asbestos, and mold, that I be

tion From April 1, 2017 \

given 5 days credit for every day of my incarcera
through, to, and including, October 11, 2018. ‘The total number of days is

560 served equaling a total credict of 2800 days or 93.3 months credited

towards my 180 month sentence.

Thank you for your consideration of these facts and deciding in my
favor as to each of the requests identified above and herein. (this page 2
attached is a continuation of my BP-9 .for which this page accompaniés ).

Cc
Case 4:09-cr-00043-SPF / Document 669 Filed in USDC ND/OK on 09/03/19 Page 86 of 126

A i
it ‘ ' , f

fo. 4
i

Gru bo Slot n~ a i Ce of
Va preset ,

Federal Correctional [nstitutioa
Seagoville, Texas

Administrative Remedy Procedures for {amates

{nfocmal Resolution Form

sau of Prisons Program Statement 1330.16, Admiat
ates attempt informal resolution of grievances proc
yeument youc efforts towacd informally resolving your grievance.
-ectional Counseloc.

(ATE’S COMPLAINT:

tate youc spectfic complaint:
Lation of the Eighth Amendment Erom,on_ or about April 1,
2018. This was deliberately mdifferent to m serious sa

I was: also exposed | to mold during the same time perio
above. This could-easily- have been avoided.

ate what efforts: you have made.to-informaily:cesolve our complaiat:
‘have made. to infotmally résolve..my.comp aint and I kn
could make to _do so that is. available to me.

ate: what resolution you request: “Ere vest (1) $
te 34s 5 000,000.00" For . lose -

os (0. 48
VAR id) “SEA 1330.16(a)

Administrative Remedy Progcam

CAE , _ May 30, 2009

- Attachmeat [

Exhubet A -B P-F

stcative Remedy Program, requires, in most cases, that
to filing a formal written complaint. This form will be used
Complete items {-3 aad retum to your

Iwas exposed to asbestos while at the Warehouse in vio-
2017 to October I[1,

fet and medical needs.
id due to the same’ reason

    

This is. the First effort I :
ow oF no other.effort CL.

2,000,000.00 for violating 8th ‘Amendment,
0.00: Eor. loss of tapacity of Tite in the future, pain, and mental .
life, (4) 93.3 months credit since 4/2017. -

 

anguish, (3) med ical/dental, coverage for

 

 

 

Springer, Lindsey Kent 02580-063 S-1
e Name Register Number Unit (> ke
. TolL by She tJ
3 olgn ate .
to (raft efits fr
nae COUNSELOR: . os)

 

 

octs tnade to informally resolve aad staff contacted:

 

 

 

 

 

 

 

 

 

informal Resolution - Issued BP-90n_ ss; SSC (Date)

 

samally Resolved on

 

Date inmate Signature

 

ilor’s Signature: , Date:

 

anager Review: Date:
Case 4:09-cr-00043- SPF _Document 669 Filed in USDC ND/OK on 09/03/19 Page 87 of 126

 

 

 

 

 

 

 

 

 

 

 

el fo Gave ty pA 0.27.16 CL
” ‘ ; ; Ue C(" bf ae Br Pew
3p-a0148 INMATE REQUEST TO STAFF core » aS
TUNE 10 .
1.§. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
to: (Name and Title Of€ Staff Membec). . DATE:

Counsel Shelp October = 27. 2018

 

FROM: REGISTER NO.
Lindsey Kent Springer

JORK ASSIGNMENT: _ | unet: ;
camp, st SKWib A ASBP-Y

Warehouse Clerk ~ .
. é é of bh

‘BJECT: (Bciefly state youc question of concecn aad ‘che solution you ace cequesting.
ntinue on back, if necessary. Youc Eailuce to be specific may cesult in no action being
C& necessacy. you will be intecvieved in ocdec CO successtully cespond to youc

02580-063

 

 

 

 

ken.
quest - -
I was exposed to Friable and Non-
on or about April 1, 2017 through on or about Oc

1 up two storage rooms at the Warehouse where I

Friable Cancer Causing Asbestos, and strong
tober 11, 2018 .

 

mold, between

when Mr. Rees had me help sea

 

causing asbestos was factually determined
ristian and Mr. Rosales were

ttered throughout both rooms .

work and... post Signs. warning cancer
. to be present in both storage rooms, -Mr. ‘Ch
ue aware “OE thie. white panels with idack substances sca

. falling’ ‘Exdii~ the: cei lings- on OF. about. September/Oc tober 2017 causin

Equality’ issues - wil th breathing . I was. experiencing and abnormal-amounts:of b

e. The warehouse, had previously been determined to ‘contain ;

" (gee continuation of: this request on the “ATTACHED SHEET" to this 1st: page)

(Do noe weite oelow chis Line)
Page 1 of 2
pa , - x oT x

e air A
Lood -

* Flowing Exom’ fy... nos

 

 

;POSITION:

 

Signactuce Stafl Member Date

 

 

 

 

 

 

d Copy - Filez Copy - Inmate
Prescribed by P5511

This focm ceplaces pep-148.070 dated Oct 86

and Be-5148.070 APR 34°

- SECTION 6

[N SECTION 6 UNLESS APPROPRIATE FOR Prexoribadky FOLDER

a
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 88 of 126

1 f
. am

fo. (

=Khi bt.
Exh! BP |

asbestos and received certain : abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built in
the 1930s and required to assume any substance in any room contains asbestos.
Both Mr. Christian and Mr. Rosales were deliberately iadifferent to my serious
safety and medical needs to be provided oxygen-or air-free From cancer causing
asbestos and mold. After Mr. Christian treated both storage rooms for mildew,
I was directed that both storage rooms were ‘safe to enter and use. I enquired

ATTACHED SHEET

of -Mr.' Christian whéther both rooms were safe to which Mr. Christian affirmed
to me that they were. Both rooms were sprayed with a substance which had a
soapy smell to it. I proceeded to enter both rooms on aumberous occassions,
sometimes for extended periods of time, including cleaning the debris from the
government's property stored in each room before delivering it to its destinat-
ion. “As of October 11, 2018, I was instructed not to enter either storage for

any veason. ao . .
‘ to protect me from exposure to cancer .

- Mr. Christian and Mr. Rosales failed a
causing asbestos’, and mold’, subjecting me to cruel and -uritisual punishment in

violation ofthe Eighth Amendment to the Constitution of ithe Uni ted States,

when it was their duty to do so. . - .
. vam réquited “to -provide any: request: for relief administratively. .:

First Request for Relief: . — —_ oS .

a Eighth Amendment right’™:to be free from -

. I vequest payment for violating my
cruel anc udusal punishment in the amount of $ 2,000,000.00;". _.
Second Request for Relief: Te . ot at!
~  . JZ request.‘paydient ‘for -having to fear. for the rest of my life the. loss of
capacity of life in the Future, pain, and-mental anguish in the. amount, of ©
$ 2,000 ,000.00;
Third Request for Relief:

ld. liable for my medical and dental

I request the United States be he
expenses for the rest of my life due within 30 days of demand of payment;

Fourth Request for Relief: . ;

I request, due to the cruel and unusual punishment of being exposed .for
approximately 1-year to cancer causing asbestos, and mold, that I be given 5
days credit for every day of my imcarceration from April 1, 2017 through, to,

and including, October 11, 2018. Thé total number of days is 560 days served
equaling: a total credit of 2800 days or 93.3 months credited towards my 180

month sentence.
Thank you for your consideration of these facts and deciding in my Favor
as to each of the requests identified above and herein. (this attached sheet
attaches with my Inmate Request to Staff and should be considered as if it

is a part and continuation of that request to its conclusion).

    

Lindsey Kent Springer
Warehouse Clerk

Page 2 of 2
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 89 of 126
a“ ( .

CERTIFICATE OF SERVICE
. I hereby certify that on January 4, 2019, I sent by U.S. Mail,
First Class, Postage Prepaid, my New BP-10 and continuation pages (4), a
copy of the Institutional Filings, and 4 copies of the Warden's response

with a cover letter, to the South Central Regional Director, 344 Marine

Forces Drive, BP-DIR-10, Grand Prairie, Texas 7/5051.

erver
DECLARATION OF MAILING

I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
| “under the laws of the United States of America, that on January 7, 2019,
L deposited my New BP-10 and continuation pages (4), a copy. of the Institut-
ional Filings, and 4 copies of. the Warden's response with -a cover - letter, in
-the ‘U.S. Mailbox located inside Seagoville Federal Prison .Camp to the address
for the South Central Regional Director listed above. os

I also declare under the penalty of perjury pursuant to 28 U.S.C. §
1746(1), under the laws of the United States of America, that I personally
witnessed the New BP-10 and continuation pages (4), a copy of the Institut-
ional Filings, and 4 copies of the Warden's response with a cover letter,
as identified above, were so deposited in an envelope for which this Cert-
ificate of Service and Declaration of Mailing were placed within.

(Aone)
fo 9

"Declarant {/ :

Page 1 of 1
“Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 90 of 226° 2

  

EXHIBIT
12

 

 
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 91 of 126

/

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: FEBRUARY 15, 2019

FROM: sanbend Servs REMEDY COORDINATOR

CENTRAL OFFICE

RECEIVED

TO : LINDSEY KENT SPRINGER, 02580-063 WA&ROEN'S OFFICE

SEAGOVILLE FCI UNT: CAMP QTR:
2113 NORTH HWY 175 , . c
SEAGOVILLE, TX 75159 rEB 27 2019

FOL SEAGOVILLE

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 962199-Al CENTRAL OFFICE APPEAL

DATE RECEIVED : JANUARY 28, 2019

SUBJECT 1 : SAFETY, SANITATION, ENVIRONMENTAL CONDITIONS
SUBJECT 2 : REQUESTS FOR MONETARY COMPENSATION

INCIDENT RPT NO:
REJECT REASON 1: SEE REMARKS.

REMARKS : YOUR REGIONAL APPEAL IS DUE ON 03/15/2019. YOU CAN
APPEAL TO THIS LEVEL ON OR AFTER THAT DATE.
i - ~

2" Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 92 of 126°...

 

EXHEBIT -
13

   

 

   
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 93 of 126

LINDSEY KENT SPRINGER, 02580-063

SEAGOVILLE FCT UNT: CAMP QTR:

2113 NORTH HWY 175
SEAGOVILLE, -TX 75159

wHECEIVEEL

WARKDEN'’S OFFICE

MAR © 1 2018

Ret ge 3 $ yo
rC; SEAGOVILLE
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 94 of 126

Regional Administrative Remedy Appeal No. 962199-R2
Part B - Response

This is in response to your Regional Administrative Remedy
Appeal receipted January 14, 2019. You claim you were exposed
to asbestos while working in the institution warehouse at FCI
Seagoville.

A review of this matter reveals that sampling of the material in
the storage rooms at the warehouse was conducted and found the
black mastic to be composed of 5% Chrysotile. The mastic itself
is considered to be non-friable and due to its composition, the
only way for such material to become airborne would be by using
an aggressive method such as grinding, drilling, or sanding.
None of these methods was used on the mastic itself. Regardless,
in order to determine if it was airborne, air sampling was also
conducted and the results were negative. Sampling was conducted
by two independent contractors and both returned with the same
results. The areas have been sealed and will remain sealed until
the remediation process is complete.

A review of the sampling documentation and speaking with FCI
Seagoville staff indicates that proper procedures have been
followed.

This response is for informational purposes only.

If you are dissatisfied with this response, you may appeal to
the Federal Bureau of Prisons, Office of General Counsel,

320 First Street, N.W., Washington, D.C. 20534. Your appeal
must be received in the Office of General Counsel within 30 days
from the date of this response.

iy {i
FEB 22 2019 voll.
Date J. F. Caraway nO
Regional Director

 

 
~~ Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 95 0f 126...

EXHIBIT
14

 

”
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 96 of 126

To: National Inmate Appeals Administrator
Office of General Counsel
Central Office Bureau of Prisons
320 First Street, N.W.
Washington, D.C. 20534

From: Lindsey Kent Spr inzer
Reg. # 02580-0063
Federal Satellite Camp
P.O. Box 9000
Seagoville, Texas 75159

Dear General Counsel/National Inmate Appeals. Administrator:

Please find enclosed with this letter is my BP-11 and 4 copies of the
continuation page, along with 4 copies of Exhibit 1 referenced therein, and
(1) a copy of my BP-10 which included (2) a copy of my BP-9, (3) a copy of
my Informal Reso lition Form, (4) a copy of my Inmate Request to Staff, (5) and
43 copy of the Regional Director's response, (6) a copy of the Warden's
response, (7) a copy of your recent Rejection Notice, and (8) my Certififate
of Service and Declaration of Mailing.

Thank you for your consideration of these matters.

Tru ly,
March [ oa , 2019

Page 1 of 1
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK.0n-09/03/19 Page 97 of 126

aaa

. 2 48 “

4 I t

t : 4 . ( :
U.S. Department of Justice Central Office Admu...strative Remedy Appeal
Federal Bureau of Prisons , ors janl

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach—
ments must be submitted with this appeal. .

 

From: _ Springer, Lindsey K. _. 02580-063 S-1, Camp Seagoville
LAST NAME, FIRST, MIDDLE INITIAL _.. REG. NO. UNIT INSTITUTION

 

Part A~REASON FOR APPEAL wy reasons for this appeal are that the Regional Director
("RD"). did not address in my BP-10 (1) the dates and length of my exposure; (2)
my claim the Asbestos Containing Material ("ACM") had fell from the ceilings,
scattered over everything in both rooms, and was dry, crumbly, pulverized, some

-. of which was. reduced to powder or dust, rendering the disturbed ACM Friable; (3)
the Black ACM contained 10% Asbestos; (4) the two air reports were not derived
from replicated conditions for which I was exposed to the ACM; (5) it could be
determined that I was exposed over an extended period of time to Friable Asbestos;
(6) my exposure was based upon the deliberate indifference to my serious medical
and safety needs by Mr. Christian and Mr. Rosales; (7) the OSHA standards do not
apply to the BOP's facilities and that OSHA standards were not followed in what
led to my Friable Asbestos exposure; (8) or that I was exposed over an extended
period of time to asthma inducing mold. I request you specifically address these
Eight issues respectively-and in‘my favor. I request you reject the RD's finding

- (i) the Black ACM:composed of 5% Chrysotile; . (ii). find the ACM composed 10%. Asb-
estos; (iii) find the ACM was dry, crumbly, pulverized as'it fell from the 11 ft
‘(continued at continuation page marked as page .2 here ee

19 - a

 

_ DATE SJGNATURE OE/REQUESTE,

 

 

 

Part B--RESPONSE 4 v
DATE GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE , CASE NUMBER:

mr ee ne ee et ne ee re ee ee ee

Part C—RECEIPT
CASE NUMBER:

 

Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

TATE £2 SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP-231(13)

\
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 98 of 126
Central Office Adm. trative Remedy Appéal

{ eta

‘U.S. Department of Justice.

Federal Bureau of Prisons
Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach~
ments must be submitted with this appeal.

Springer, Lindsey. K. 0580-063 S-1, Camp oville

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A~REASON FOR APPEAL wy reasons for this appeal are that the Regional Director
("RD") did not address in my BP-10 (1) the dates and length of my exposure; (2)
my claim the Asbestos Containing Material ("ACM") had fell from the ceilings,
scattered over everything in both rooms, and was dry, crumbly, pulverized, some
of which was. reduced to power or dust, rendering the disturbed ACM Friable; (3)
the. Black ACM contained 10% Asbestos; (4) the two air reports were not derived
from replicated conditions for which I was exposed to the ACM; (5) it could be
determined that I was exposed over an extended period of time to Friable Asbestos;
(6) my exposure was based upon the deliberate indifference to my serious medical
and safety needs by Mr. Christian and Mr. Rosales; (7) the OSHA standards do not
apply to the BOP's facilities and that OSHA standards were not followed in what
led to my Friable Asbestos exposure; (8) or that I was exposed over an extended

_ period of time to asthma inducing mold. I request you specifically address these
Eight issues respectively and in my favor.. I request. you reject the RD's finding
- (i) ‘the Black ACM composed of 5% Chrysotile; (ii) find the ACM composed 10% Asb-
" estos; (iii) find the ACM’was dry, crimbly, pulverized as.it fell from the 11 ft.
(continued at continuation page marked ALE
Math 11, AF

DATE
Part B—RESPONSE

From:

    

 

 

 

DATE GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE , CASE NUMBER:
Part C-RECEIPT oo . .
CASE NUMBER:
Return to:
“LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTTFUTION
SUBJECT: :

 

 

 

DATE KA SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP-231(13)
APRIUI 1099
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 99 of 126

f

page 2 attached to BP-11

ceilings landing on the property or floor below and not the type of ACM
that anyone would grind, drill, or sand, like floor tile; (iv) find the
type of Asbestos disturbed would have settled down quickly in both rooms
under the circumstances, see Exhibit [| , rendering unreliable both post-
sealing air reports in determining my pre-sealing Asbestos exposure; and
(v) find the source of the RD's conclusions or information was not ident-
ified in the RD's BP-10 response to test whether the proper procedures
have been followed. Ll.

As a result, I request you conclude my Eighth Amendment right to be
free from cruel and unusual punishment was violated over an extended period
of time directing, due to those violations, (1) I be paid $ 2,000,000.00;
(2) due to having to fear for the rest of my life the loss of capacity of
life in the future, pain, and mental anguish, I be paid $ 2,000,000.00; (3)
due to my lengthy exposure to Cancer Causing Asbestos and Asthma Inducing
Mold, the United States agree to be held liable for my medical and dental

expenses for the rest of my life due within 30 days of demand for payment;
and (4) due to the cruel and unusual punishment of being exposed to Cancer

 

Causing Asbestos and Asthma Inducing Mold for approximately months ,
that I be given 5 days credit for every day of my incarceration from
. April \ , 201 7 through October 11, 2018, totaling

Ss 3

2 days equaling RROD days or

months credited towards my | SO month sentence:
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 100 of 126

 

ATSDR

AGENCY FOR TOXIC SUBSTANCES
AND DISEASE REGISTRY

 

ASBESTOS
CAS # 1332-21-4

 

Division of Toxicology ToxFAQs™ -

SoC ae 2001

 

 

This fact sheet answers the most frequently asked health questions (FAQs) about asbestos. For more information,
call the ATSDR Information Center at 1-888-422-8737. This fact sheet is one in a series of summaries about
hazardous substances and their health effects. It’s important you understand this information because this
substance may harm you. The effects of exposure to any hazardous substance depend on the dose, the duration,

how you are exposed, individual susceptibility and personal habits, and whether other chemicals are present.

 

 

HIGHLIGHTS:

Exposure to asbestos usually occurs by breathing

contaminated air in-. workplaces that make or use asbestos.
found in the air.of buildings that are being torn down or renovated. Asbestos
exposure can cause serious lung problems and cancer. This.substance has been
found at 83 of the 1,585 National Priorities List sites identified by the
Environmental Protection Agency (EPA).

Asbestos is also

 

 

 

 

What is asbestos?

Asbestos is the name given to a group of six different fibrous
minerals (amosite, chrysotile, crocidolite, and the fibrous
varieties of tremolite, actinolite, and anthophyllite) that occur
naturally in the environment. Asbestos minerals have separable
long fibers that are strong and flexible enough to be spun and
woven and are heat resistant. Because of these characteristics,
asbestos has been used for a wide range of manufactured goods,
mostly in building materials (roofing shingles, ceiling and floor
tiles, paper products, and asbestos cement products), friction
products (automobile clutch, brake, and transmission parts),
heat-resistant fabrics, packaging, gaskets, and coatings. Some
vermiculite or talc products products may contain asbestos.

What happens to asbestos when it enters the

environment?

Asbestos fibers can enter the air or water from the breakdown of
natural deposits and manufactured asbestos products. Asbestos
fibers do not evaporate into air or dissolve in water. Small
diameter fibers and particles may remain suspended in the air for
a long time and be carried long distances by wind or water before
settling down. Larger diameter fibers and particles tend to settle
more quickly.

Asbestos fibers are not able to move through soil. Asbestos
fibers are generally not broken down to other compounds and
will remain virtually unchanged over long periods.

 

How might I be exposed to asbestos?

We are all exposed to-low levels of asbestos in the air we breathe.
These levels range from 0:00001 to 0.0001 fibers per milliliter of air
and pencrally are highest in cittes and industrial areas. ,

People working in industnes that make or use asbestos products or
who are involved.in asbestos mining may be exposed to high levels
of asbestos. People living near these industries may also be
exposed to high levels of asbestos in air.

Asbestos fibers may be released into the air by the disturbance of
asbestos-containing material during product use, demolition work,
building or home maintenance, repair, and remodeling. In general,
exposure may occur only when the asbestos-containing matenal is
disturbed in some way to release particles and fibers into the air.

Dnnking water may contain asbestos from natural sources or from
asbestos-containing cement pipes.

How can asbestos affect my health?

Asbestos mainly affects the lungs and the membrane that surrounds
the lungs. Breathing high levels of asbestos fibers for a long time
may result in scar-like tissue in the lungs and in the pleural
membrane (lining) that surrounds the Jung. This disease is called
asbestosis and is usually found in workers exposed to asbestos, but
not in the general public. People with asbestosis have difficulty
breathing, often a cough, and in severe cases heart enlargement.
Asbestosis is a serious disease and can eventually lead to disability
and death.

Us, te Lay ey HEALTH AND HUMAN SERVICES, Public Health Service
ae oa for Toxic Substances and Discase Registry

 

 

 
‘Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 101 of 126
U.S. Department of Justice | ° Regional Administ. .ve Remedy Appeal
Federal Bureau of Prisons .
ee eee ee ee ener ee eee enne eee eee eee cee eee ee ee ee a a
Type or use batl—point pen. [f attachments are needed, submit four copies. One copy of the completed BP-DIR-9 including any attachments must be submitted
with this appeal.

From: Springer, Lindsey K. 02580-063 S-1, Camp Seagoville
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

 

Part A—-REASON FOR APPEAL ‘This appeal is from the Warden's denial of my requested relief
in oy BP-9. I request you reverse, and overrule, the reasons the Warden gave for
her denial. First, I request you find my exposure claim was from April, 2017, to
October,:. 2018, and not from January 29, 2018. Second, I request you find the
Warden's interpretation of the two referenced (but not provided) reports finding
Asbestos Containing Material ("ACM") is inconsistent with that finding. I ask you
to £ind ACM contains both FRIABLE and NONFRIABLE material where the ACM can be
crumbled, pulverized, or reduced to power by hand pressure. See 40 CFR § 61.141.
And see 29 CFR § 1910.1001, Appendix G, I(c). In my case, I ask you to find the
ACM fell from the ceiling in both rocms scattering all over everything within the
two rooms meeting the meaning of FRIABILITY. Under § 61.141 “nonfriable™ cannot
ever be crumbled, pulverized, or reduced to powler. My informal and BP-9 claims
show the ACM substance “scattered throughout both rooms falling from the ceiling."

- This undisputed fact satisfies FRIABILITY. The Warden's response agrees ACM was

. found in the “mastic that adheres to the ceilings of the storage areas." The fact
the ceiling panels fell exposing the ACM, which the ACM is the substance that
covered everything in both rooms (continued at continuation page 2 Attached)

sJaaugcy D207 i hoka Te DO

'GNATURE 9F REQUEST, R
Part B—RESPONSE ‘ Cs ,

  

 

      

 

BUREAU OF PRIS

LEGAL CEPARTHE

Woy

f

= 6
YW 2
on
A}
oO

 

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar , .

days of the date of this response. Le OD j ;
ORIGINAL: RETURN TO INMATE : CASE NUMBER: —U2GF_KD.

Part C—RECEIPT
CASE NUMBER:

 

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

® BP=230(13)

SUBJECT:

 

 

 
t

_ Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK.on 09/03/19 Page 102 of 126

CONTINUATION PAGE 2

for more than 1 year. Accordingly, I request you find the ACM in both storage
rooms was Friable, or became Friable, when the ceiling collapsed causing the
ACM to break into small particles, including dust, covering all property held
in both rooms and that the ACM continued to fall daily in both rooms. Third,

I request you find the ACM contained 10% Asbestos. Fourth, I ask you to find
that October 10, 2018 and October 18, 2018 reports finding ACM in both rooms,
and the October 18, 2018 and October 22, 2018 testing air quality, were post-
exposure reports and were at least 1 week after the two rooms were totally
sealed up from the normal elements of open air movement for which I was exposed
for more than {| r, months. I ask you to Find the air-quality exposure reports
were not derived from replicated conditions that I was exposed’ to prior to
October 11, 2018. I request you find the air quality reports do not show the
air quality from the ACM that I was exposed to prior to October 11, 2018. Fifth,
I request you reject the Warden's position that it “can be determined (sic)
that no. exposure has taken place." My exposure took place prior to the air-
quality test dates and. the ACM, at the time of testing, was dry, crumbly, and
pulverized when it fell to the ground or landing, and scattering, all-over the -
property located in both rooms on’ a-daily basis for _/ months. Sixth, I requ-
“ est ‘you find.-the exposure was caused by the deliberate indifference of Mr.

_ Christian, and Mr. Rosales. The Warden concedes that if her. determination is
incorrect then my exposure was caused by the. actions and inactions.of both ~
men’ named.above. Seventh, I request you find OSHA does not apply: to the United

States, as am Employer under 29 U.S.C. § 652(5) rendering 29 CFR §. 1910.1001,
the regulation cited..by.‘the Warden-in her BP-9 response, inapplicable. Addition-
ally, “I request you Find, in regard to the two storage rooms in the Warehouse,
-that OSHA standards were’ not followed or applied during the time periods of my
exposure. Eighth, I request you find I was exposed -to’ asthma inducing mold
.during the Same Lime period I was exposed to the Cancer Causing Asbestos. The
Warden's response never disputes this claim.

I request you find (1) due to the violation of my Eighth Amendment right
to be free from cruel and unusual punishment, that I be paid $ 2,000,000.00;
(2) due to having to. fear for the rest of my life the loss of capacity of life
in the future, pain, and mental anguish, that I be paid $ 2,000,000.00; (3) due
to my exposure to Cancer Causing Asbestos and Asthma Inducing Mold, the United
States agree to held liable for my medical and dental expenses for the rest of
my life due within 30 days of demand for payment; and (4) due to the cruel and
unusual punishment of oxposyye to Cancer Causing Asbestos and Asthma Inducing

Mold for approximately { months, that I be given 5 days credit for
every day of my incarceration From /\on,\ 4 , 201.7 through October 11,
2018, totaling S’@O_ days equaling 0 days or (3,3 months towards

my (OQ month sentence..

|
“Case 4:09-cr-00043-SPF_Document.669 Filed in USDC ND/OK,on.09/03/19. . Page. 103 of 426

U.S. DEPARTMENT OF JUSTICE - me “REQUEST FOR AvwINISTRATIVE REMEDY

Federal Bureau of Prisons

    

 

Type or use ball~point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

SPRINGER, LINDSEY K 02580-063 Camp, S-L Seagoville

LAST NAME, FURST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- INMATE REQUEST , : .
I was exposed to Friable and Non-Friable Cancer Causing Asbestos, and strong
mold, between on or about April 1, 2017 through on or about October 11, 2018,
when Mr. Rees had me help seal up two storage rooms at the Warehouse where I
work and post signs warning cancer causing asbestos was factually determined
to be present in both storage rooms. Mr. Christian and Mr. Rosales were aware
of thewhite panels with dark substances scattered throughout both rooms fall-
ing from the ceilings on or about September/October 201/ causing air quality
issues with breathing I was experiencing and abnonmal amounts of blood flow-
ing from my nose. ‘The Warehouse had previously been determined to contain
asbestos and received certain abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
aware that the Warehouse where I was exposed to asbestos-and mold-was built

- in the 1930s and required to. presume any substance in any room that becomes

‘. Loose contains’ asbestos: Both Mr. Christian and Mr. Rosales were deliberat-
ely indifferent to my serious safety and medical needs .to be provided
(see page 2.attached for a continuation of the request herein)

(0. PGA.
DATE .
Part B- RESPONSE

From:

 
 

RECEIVED
WARDEN'S OFFICE

DEC 1 1 2018
FCI SEAGOVILLE

 

 

DATE WARDEN OR REGIONAL DIRECTOR

Uf dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of t j Gi
. CASE NUMBER: oO { D2. j Y j

ORIGINAL: RETURN TO INMATE SE
oO a . a ; CASE NUMBER: Alon 1 q q -F)
eeu + "i Q ca And ot VASO O1g5 UN ~ [INSTITUTION
SUBJECT: fs : [Bea CBioen +t {ns A: aN
L241 1B a. . Dan CGatas

 

 

 

 

 

 

 
/ : Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK-on 09/03/19 Page 104 of 126
: ; ; Cc

i
~ oo, .
ti . Lot (i

i!
‘

page 2 attached

oxygen-or air-free from cancer causing asbestos and mold. After Mr. Christ-
ian treated both storage rooms for the finding of mildew, I was directed
that both storage rooms were safe to enter and use. I enquired of Mr.-
Christian as to whether both rooms were safe to enter and use to which Mr.
Christian affirmed to me that they were safe and usable. Both rooms were

sprayed with a substance which had a soapy smell to it. I-proceeded to
s, sometimes for extended periods of

enter both rooms on numerous occassion
time, including cleaning the debris From the government's property stored in
each room before delivering the property to its destination that had fallen
From the ceiling. As of October 11, 2018, I was instructed not to enter
either storage for any reason. ;
Mc. Christian and Mr. Rosales failed to protect me from exposure to
subjecting me to cruel and unusual punish-

cancer causing asbestos, and mold,
ment ‘in violation of the Eighth Amendment to the Constitution of the United

“States, when it was their duty to do so. .
Attached to this BP-9 are (1) a copy of.my attempt at, informal. resolut-

ion, marked -as: Exhibit 1, and (2) a copy of my Inmate Request to Staff,
marked as Exhibit 2.
I request the following:

First Request: _ .
I request™: payment’ for ‘violating my Eighth Amendment right to be Free
from cruel and-unusual punishment in the amount of $ 2,000,000.00;

Second Request: - oo, ,

' fear for the rest of my life-the loss

.: <1 .[ pequest: payment for having to
of .capacity-of-life “in the future, pain,
$ 2,000,000.00; -
Third Request: . :

“I request the United States be held liable for my medical and dental
expenses for the rest of my life due within 30 days of demand for payment;

Fourth Request:
I request, due to the cruel and unusual punishment of being exposed
causing asbestos, and mold, that [ be

for approximately 1-year to cancer
f my incarceration From April 1, 2017

given 5 days credit For every day o
through, to, and including, October 11, 2018. The total number of days is

560 served equaling a total credict of 2800 days or 93.3 months credited
towards my 180 month sentence.
Thank you for your consideration of these facts and deciding in my

favor as to each of the requests identified above and herein. (this page 2
attached is a continuation of my BP-9 for which this page accompaniés }.

and mental anguish in the amount of

\
Case 4:09-cr- 00043- SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 105 of 126

hots c oe 7 Gaur bof lp Orn 13.99.10 C
7 | est mn Anke Rett oe.
INMATE REQUEST TO STAFF coer » OYCS

.S

“‘pp-ao0148

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUNE 10 .
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
[ ro: (wame and Ticle of Sta€E€ Member} DATE:
Counsel Shelp October x 2. 2018
FROM: . REGISTER NO.

Lindsey Kent Springer 02580- -063
WORK ASSIGNMENT: UNIT:

. Camp s-1 . Eh: be ide £09

 

Warehouse Clerk

 

 

ch andthe solution you ace  eahesting.
to be specific may cesult in no action being
fully cespond to your

SUBJECT: (aBciefly state youc question oc conce

‘ontinue on back, if necessary. Your €ailuce
aken. L€ necessacy, you will be intecviewed in ocdec Co success

equest.- .
I was exposed to Friable and Non-

mold, between on or about “April 1, 2017 through on or about
al up two storage rooms at the Warehouse where I

Friable Cancer Causing Asbestos, and strong
October 11, 2018 .

“'when Mr. Rees’ had me help se
cr causing asbestos was factually determined

Christian.and Mr. Rosales were
ttered throughout both rooms .

work and. post signs: warning cance
‘to be present in both storage rooms. -Mr.
‘” aware’ ot” tlie. white panels with dark subs tances sca

din” the ceilings- ow or. about. September/October 2017 causin
ing - .T was. experiencing and abnormal“ amounts: of blood -

 

 

“Eabling” ‘Exo g air

“quality issues with breathi
e waréhouse.. Ahad previously been determined to ‘contain |

" (See continuation of: this request on the “ATTACHED SHEET to’ this ist: page) ”

(Oo not write oelow chis Line}
Page 1 of 2
mad : . CEES

Flowing Crom’ fy... nose. “Th

 

LSPOSITION:

 

 

Signatuce Staff Membec Date

 

 

 

ord Copy - File: Copy - Inmace
Prescribed by P5511

This focm:ceplaces pPe-148.070 dated Oct S6

and BP-5148.070 APR 34

- SECTION 6

> IN SECTION 6 UNLESS APPROPRIATE FoR Peemibad ky FOLDER
' Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 106 of 126

i "3 1
Vo. 8 \

ATTACHED SHEET

(xh bt. eo
rac BP-F

asbestos and received certain - abatement procedures. Mr. Christian, in charge
of Safety, and Mr. Rosales, Assistant Warden in charge of operations, were
-and mold-was built in

aware that the Warehouse where I was exposed to asbestos
the 1930s and required to assume any substance in any room contains asbestos.

Both Mc. Christian and Mr. Rosales were deliberately indifferent to my serious
safety and medical needs to be provided oxygen-or air-free From cancer causing
asbestos and mold. After Mr. Christian treated both storage rooms for mildew,
I was directed that both storage rooms were ‘safe to enter and use. I enquired
of ‘Mr.: Christian whéther both rooms were safe to which Mr. Christian afEirmmed

to me that they were. Both rooms were sprayed with a substance which had a
both rooms on numberous occassions,

soapy smell to it. [I proceeded to enter
sometimes for extended periods of time, including cleaning the debris from the
efore delivering it to its destinat-

government's property stored in each room b
ion. ‘As of October 11, 2018, I was instructed not to enter either storage for

.any reason. . |
-. Mr. Christian and:Mr. Rosales Failed to protect me from’exposure Fo cancer .

‘causing asbestos, and mold, subjecting me to cruel and unusual: punishment in

violation of the Eighth Amendment to the Constitution of ‘the United States,

when it was their duty to do so. _ . a

. . Iam réquited “to provide any: request: for relief administratively. ..

First Request for Relief: | — —_ a rs .
Jo" ED request payment for violating my Eighth Amendment right’ to .beé free from -
cruel aud unusal punishment in the amount .of $ 2,000,000.00;° . .

Second Request for Relief: - uo , “Oe wok
.»  request.‘payniént ‘for -having to fear. for the rest ‘of my Life the. loss of
capacity of life in the future, pain, and mental anguish in the. amount. of —
$ 2,000 ,000.00;
Third Request for Relief:

I request the United States be held liable for my medical and dental
expenses for the rest of my Life due within 30 days of demand of payment;
Fourth Request for Relief: : :

I request, due to the cruel and unusual punishment of being exposed .for
approximately 1-year to cancer causing asbestos, and mold, that I be given 5
days credit for every day of my incarceration from April 1, 2017 through, to,
aod including, October 11, 2018. Thé total number of days is 560 days served
equaling: a total credit of 2800 days or 93.3 months credited towards my 180

month sentence.

deciding in my favor

Thank you for your consideration o£ these facts and
ed above and herein. (this attached sheet

as to each of the requests identifi d st
attaches with my Inmate Request to Staff and should be considered as i£ it
s conclusion) .

is a part and continuation of that request to it
dao, A, 087]
eg. /# 025897063 ” Lk i
r

Truly,

 
  
 

Lindsey Kent Spring
Warehouse Clerk

. Page 2 of 2

Cc
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 107 of 126

q ‘ ‘ i . i
i : 1 ('
a

(0. 2448

hi yen : . Administrative Remedy Program
Ne PON CAE Lay 30,2009

- Attachment I

Federal Correctional [nstitutioa
Seagoville, Texas

Administrative Remedy Procedures for [amates

{nfocmal Resolution Form EX hi bt 4 -R P-F

ceau of Prisons Program Statement 1330.16, Administrative Remedy Program, cequires, in most cases, that
nates attempt informal cesolution of grievances prior to filing a formal written complaint. This form will be used

document your effocts toward informally resolving youc grievance. Complete items 1-3 and cetum to your
crectional Counselor.

VLATE'S COMPLAINT:

State youc specific complaint: I was exposed’ to asbestos while at the Warehouse in vio--
Lation of the Eighth Amendment From.on or about April 1, 2017 to October Il,
7018. This was deliberately imdifferent to my serious safety and medical needs.

— [— was-also exposed to mold during the same time period due to the same’ reason’
above. -This could easily have been avoided.

     

 

State what efforts: you have made.to-informally-cesolve our complaint: -This is the First effort I
- Rave made to informally résolve my. complaint and I know of no other effort C .

could make to do .so that is available to me.

00.00 for violating 8th Amendment,

State:what zesolution sou cequest:- “E request: (1) $ 2,000,0
“. in the future, pain, and mental

(2) $.2,000,000.00- For loss of Capacity of Life

anguish, (3) med ical/dental coverage for life, (4) 93.3 months credit since 4/201/. -

Springer, Lindsey Kent . 02580-063 S-1
ate Name Register Number U

aut ‘
A ° “Tol L b sk ke tcl |
LA dab 7, C_ £1 (a, 24. 1X . uy td welt on, coy for;
4 werk ff % Uae res ‘to (safes ‘epslo fn
os)

2RECTIGNAL COUNSELOR: .

 

ffocts made to informally resolve and staff contacted:

 

 

 

 

 

 

(Date)

 

 

 

fo Informal Resolution - [ssued BP-9 on
iformally Resolved on .

Date Inmate Signature
seloc’s Signature: Date:

 

 

Manager Review: Date:
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK.on 09/03/19 Page 108 of 126
; ; : r : "

Regional Administrative Remedy Appeal No. 962199-R2
Part B - Response

This is in response to your Regional Administrative Remedy
Appeal receipted January 14, 2019. You claim you were exposed.
to asbestos while working in the institution warehouse at FCI

Seagoville.

A review of this matter reveals that sampling of the material in
the storage rooms at the warehouse was conducted and found the
black mastic to be composed of 5% Chrysotile. The mastic itself
-is considered to be non-friable and due to its composition, the
only way for such material to become airborne would be by using
an aggressive method such as grinding, drilling, or sanding.
None of these methods was used on the mastic itself. Regardless,
in order to determine if it was airborne,’ air sampling was also
‘conducted and the results were negative. Sampling was conducted.
by two independent contractors and both returned with the same
results. The areas have been sealed and will remain sealed until
the remediation process is complete.

A review ofthe sampling documentation and speaking with FCI
Seagoville staff indicates that proper procedures have been
followed.

This response is for informational purposes only.

If you are dissatisfied with this response, you may appeal to
the Federal Bureau of Prisons, Office of General Counsel,

320 First Street, N.W., Washington, D.C. 20534. Your appeal
must be received in the Office of General Counsel within 30 days
from the date of this response.

FEB 22 20g” : fll,

Date J. F. Caraway
Regional Director

 

 
* Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 109 of 126

i

Part B: Response to Request for Administrative Remedy FCI Seagoville, Texas

Springer, Lindsey
Register No.: 02580-063
Remedy No.: 962199-F1

This is in response to your Request for Administrative Remedy
receipted December 11, 2018, wherein you allege that: You were
exposed to friable and non-friable cancer causing Asbestos and
strong mold between on or about January 29, 2018 through on or
about October 11, 2018 at your place of work, the outside
warehouse. Staff were indifferent to your serious safety and

' medical needs to be provided oxygen-air-free from cancer causing
asbestos and mold. Staff failed to protect you from exposure to
cancer causing asbestos and mold. You were subjected to cruel
and unusual punishment in violation of the eighth amendment of
the Constitution of the United States.

Research into your request reveals that upon notification of
concerns of possible hazardous materials in the outside
Warehouse, FCI Seagoville has conducted the following:

To ensure that OSHA standards were being followed, bulk material
samples were taken in the Warehouse storage areas’ 1&2 by two
independent licensed contractors on 10/10/2018 and 10/18/2018.
The results of both bulk material samples read positive for
Ashestos Containing Materials (ACM) in the mastic that adheres
to the ceilings of the storage areas. Although present, the
Asbestos was determined to be non-friable. As a result, both
areas with ACM were sealed and labeled according to OSHA

standards.

On 10/18/2018 and 10/22/2018 air samples were taken by two
independent licensed contractors and the laboratory results for
both air samples read negative for airborne asbestos.

The Occupational Safety and Health Administration has quantified
an Asbestos Exposure’ to be as follows:

1910.1001 (c}

Permissible exposure limit (PELS) --

1910.1001(c) (1)

Time-weighted average limit (TWA). The employer shall
ensure that no employee is exposed to an airborne
concentration of asbestos in excess of 0.1 fiber per cubic
centimeter of air as an eight (8)-hour time-weighted
average (TWA) as determined by the method prescribed in
Appendix A to this section, or by an equivalent method.
* Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 110 of 126

1910.1001(c) (2)
Excursion limit. The employer shall ensure that no employee

is exposed to an airborne concentration of asbestos in
excess of 1.0 fiber per cubic centimeter of air (1 f/cc) as
averaged over a sampling period of thirty (30) minutes as
determined by the method prescribed in Appendix A to this
section, or by an equivalent method.

Due to the results of the two air samples taken and analyzed by
two independent contractors, it can be determined that that no

exposure has taken place.

Remediation by an’independent licensed contractor of both areas
with ACM is going to commence as soon as possible. The areas
with ACM will remain sealed until the contractor begins the

remediation process.

FCI Seagoville makes every effort to ensure a safe work
environment for both staff and inmates.

Based on the above facts/information/reasons, the relief you
seek is denied. ‘

If you are not satisfied with this response, you. may appeal to
the South Central Regional Director, 344 Marine Forces Drive,

Grand Prairie, Texas 75051, via BP-DIR-10, within 20 calendar

days of the date af this response.

(1920 hao | va zuli¢

Underwood, Warden Date

 
/ 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 111 of 126

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: FEBRUARY 15, 2019

FROM: ADMI TRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

RECEIVED

TO : LINDSEY KENT SPRINGER, 02580-063 WARDENS OFFICE
SEAGOVILLE FCI UNT: CAMP QTR: .
2113 NORTH HWY 175
SEAGOVILLE, TX 75159 FEB 2 7 2019

FCI SEAGGVILLE

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
-OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION:

REMEDY ID : 962199-Al CENTRAL OFFICE APPEAL

DATE RECEIVED : JANUARY 28, 2019

SUBJECT 1 : SAFETY, SANITATION, ENVIRONMENTAL CONDITIONS
SUBJECT 2 : REQUESTS FOR MONETARY COMPENSATION

INCIDENT RPT NO:
REJECT REASON 1: SEE REMARKS.

REMARKS :; YOUR REGIONAL APPEAL IS DUE ON 03/15/2019. YOU CAN
APPEAL TO THIS LEVEL ON OR AFTER THAT DATE.
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 112 of 126

GERTIFICATE OF SERVICE

I hereby certify that on March IH, 2019, I sent by U.S. Mail, First
Class, Postage Prepaid, my BP-11 with 4 copies of the continuation page, 4
copies of Exhibit 1, 1 copy of my BP-10, 1 copy of the Regional Director's
Response, 1 copy of my BP-9, 1 copy of the Warden's Response, 1 copy of my
Inmate Informal Resolution Form, 1 copy of my Inmate Request to Staff Form,
a cover letter and this Certificate of Service, to the National Inmate
Appeals Administrator, Office of General Counsel, 320 First Street, N.W.,

Washington, D.C. 20534.

 

DECLARATION OF MAILING

I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on March lo-, 2019, I
deposited my BP-11 and the above referenced documents, in the U.S. Mailbox
located inside Seagoville Federal Prison Camp to the address for the Appeals
Administrator, Office of General Counsel, listed above.

I also declare under the penalty of perjury pursuant to 28 U.S.C. §
1746(1), under the laws of the United States of America, that I personally
witnessed the BP-11 and above referenced documents, were so deposited in
an envelope for which this Certificate of Service and Declaration of Mailing

were placed within and with.

DE

Page 1 of 1
~- wee

“. Case 4:99-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 113 0f126.

 

 

 

r
~
/
é
t
> .
a
EXHIBIT
15
’
4
¢
c
“ me
if
~ _
\
™
/ 4
oN
4
em

 
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 114 of 126

LINDSEY KENT SPRINGER, 02580-063
SEAGOVILLE FecI UNT: CAMP QTR:
2113 NORTH HWY 175

SEAGOVILLE, TX 75159

RECEIvep
WARDEN'S OFFice

APR 9 2 2919
FG! SEAGOVILLE
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 115 of 126

Administrative Remedy No. 962199-A2
Part B - Response

This is in response to your Central Office Administrative Remedy

Appeal, wherein you claim you were exposed asbestos while working
in the institution warehouse at FCI Seagoville. For relief, you

request monetary compensation, jail credit and lifetime medical and
dental coverage.

We have reviewed documentation relevant to your appeal and, based
on the information gathered, concur with the manner in which the
Warden and Regional Director addressed your concerns at the time of
your Request for Administrative Remedy and subsequent appeal. Staff
actions in this matter are consistent with the requirements of
Program Statement 1600.11, National Occupational Safety and Health
Policy. We find no further review in this matter is warranted.

The Administrative Remedy Program does not provide for monetary
relief. For the type of relief you seek, the Inmate Accident
Compensation Program, 28 C.F.R. 301, is the statutorily mandated

procedure.

Accordingly, your appeal is denied.

LA VA Cu

Date Ian Connors, Administrator
National Inmate Appeals (kb
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 116 of 126
_U.S..Department of Justice ‘ Central Office Administrative Remedy Appeal

Federal Bureau of Prisons

  

 

Type or use ball-point pen. If attachments are needed, submit four copics. One copy each of the compicted BP-DIR-9 and BP-DIR-10, including any attach-
ments must be submitted with this appeal.

 

From: _Springer, Lindsey K. a 02580-063 S-1, Camp Seagoville
LAST NAME, FIRST, MIDDLE INITIAL «REG. NO. UNIT INSTITUTION

 

Part A~REASON FOR APPEAL wy reasons for this appeal are that the Regional. Director
("RD") did not address in my BP-10 (1) the dates and length of my exposure; (2)
my claim the Asbestos Containing Material ("ACM") had fell from the ceilings,
scattered over everything in both rooms, and was dry, crumbly, pulverized, some
of which was reduced to powder or dust, rendering the disturbed ACM Friable; (3)
the Black ACM contained 10% Asbestos; (4) the two air reports were not derived:
from replicated conditions for which I was exposed to the AGM; (5) it could be
determined that I was exposed over an extended period of time to Friable Asbestos;
(6) my exposure was based upon the deliberate indifference to my serious medical
and safety needs by Mr. Christian and Mr. Rosales; (7) the OSHA standards do not
apply to the BOP's facilities and that OSHA standards were not followed in what
led to my Friable Asbestos exposure; (8) or that I was exposed over an extended
period of time to asthma inducing mold. I request you specifically address these

ight issues respectively and in my favor. I request you reject the RD's finding
(i) the Black ACM composed of 5% Chrysotile; (ii) find the ACM composed 10% Asb-
estos; (iii) find the ACM was dry, crumbly, pulverized as it fell from the 11 ft.
(continued at continuation page marked as page 2 ed here .

19

ATE SJGNATURE OF/REQUESTE)

Part B—RESPONSE v ~

dee fee

ba fee en FETE
RET PIES FRU PS:
woe Ele Ow Looe

VAR 7 9 2045

Agiminicvatve bent Cec Hon
Fader! Geieu of Prisons

 

 

DATE . . . GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE CASE NUMBER: Zt Af

Part C—RECEJPT
CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE CR SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP-231(13)
en oaee APRIL 1982

ere ites
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 117 of 126

page 2 attached to BP-11

ceilings landing on the property or floor below and not the type of ACM
that anyone would grind, drill, or sand, like floor tile; (iv) find the
type of Asbestos disturbed would have settled down quickly in both rooms
under the circumstances, see Exhibit [ , rendering unreliable both post-
sealing air reports in determining my pre-sealing Asbestos exposure; and
(v) find the source of the RD's conclusions or information was not ident-
ified in the RD's BP-10 response to test whether the proper procedures
have been followed. wl.

As a result, I request you conclude my Eighth Amendment right to be
free from cruel and unusual punishment was violated over an extended period
of time directing, due to those violations, (1) I be paid $ 2,000,000.00;
(2) due to having to fear for the rest of my life the loss of capacity of
life in the future, pain, and mental anguish, I be paid $ 2,000,000.00; (3)
due to my lengthy exposure to Cancer Causing Asbestos and Asthma Inducing
Mold, the United ‘States agree to be held liable for my medical and dental
expenses for the.rest.of my Life due within 30 days of demand for payment;
and (4) due to. the cruel and umusual punishment of being exposed to Cancer

 

Causing Asbestos and Asthma Inducing Mold for approximately months,
that I be given 5 days credit for every day of my incarceration from
Apri \ \ _. , 201 7 through October 11, 2018, totaling
Ss 73,3

ee "._ days equaling ROO days or
months credited towards my | BO month sentence.
   
 
 

(09-cr-60043-SPF_ Dociiment 669 Filed in USDC ND/OK on 09/03/19 Page 118 of'136 88"

t .

 

  

 

 

 

EXHEBIT
16

 
Gase 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 119 of 126

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

Plaintiff,
Vv. Case No. 09-CR-043
LINDSEY KENT SPRINGER,

Defendant. |

DECLARATION OF ALEJANDRO VELA

I, Alejandro Vela, declare the following:
1. I am currently a Federal Prisoner serving a federal sentence at Seagoville
Federal Prison Camp located in Seagoville, Texas.
2. I make this declaration freely and I am competent to testify as to the
statements being made herein.
3. I have worked for the Trust Fund Commissary Department since at least
November, 2017 at Seagoville Federal Prison.
4. I worked with inmate Lindsey Springer, James Broosk, Yahanna Sherriff,
and Staff members R. Freeman, C. Herring, I. Hunter, R. Fulce, and B. Roper
between November 1, 2017 and present day in Commissary Warehouse.
5. I personally viewed the falling debris from the ceiling and walls in
Two Storage Rooms located inside Commissary Warehouse at Seagoville.
6. I personally assisted inmate Springer and others in repeatedly cleaning
Government property located inside both Storage Rooms from the dust and
black chunky debris accumulating therein and thereon between November 1,
2017 through October 11, 2018, when both Storage Rooms were completely sealed
from any air movement outside both Rooms.
7. Both Storage Rooms remained sealed until on or about May 6, 2019.
8. On or about May 6, 2019, an outside Company named ARC Abatement began

Page 1 of 3
Gase 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 120 of 126

an abatement procedure to remove asbestos and mold that had fallen from the
ceiling and walls in both Storage Rooms on the property and floor below.

9. The first event ARC Abatement conducted was the building. of a temporary
wall surrounding both Storage Rooms in Commissary Warehouse.

10. I was instructed by staff that the Breeze-Way directly in front of

both Storage Rooms would be completely closed off until both Rooms were
abated.

11. The walls were made of a plastic covering that was difficult to see
through.

12. Between May 6, 2019 through May 13, 2019, ARC Abatement utili zd an
airless spraying of liquid into each Storage Rooms for the purpose of causing
the asbestos to fall to the ground.

13. On or about May 7, 2019, ARC Abatement removed all lockers and washers
and dryers out of Storage number 2 after removing asbestos and mold from
these properties belonging to.Government.

14. On or about May 8, 2019, ARC Abatement removed the mattresses and toilet
paper from Storage number 1, after removing the asbestos and mold from this
property belonging to the Government.

15. On or about May 9, 2019, ARC Abatement began removing the ceiling and
wall covering in Storage number 1, which was the source of where the asbestos
and mold originated. as it: would fall-.and: cover everything below.

16. On or about May 10, 2019, ARC Abatement began removing the ceiling and
wall covering in Storage number 2, which was the source of where the asbestos
and mold originated as it would fall and cover everything below.

17. On or about May 13, 2019, ARC Abatement expressed to Commissary Ware-
house Staff that both Storage Rooms were completely free of asbestos and

mold.
Page 2 of 3
' €ase 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 121 of 126

18. During the abatement process, between May 6,. 2019 through May 13,
2019, I witnessed those persons conducting the abatement of both Storage
Rooms that they wore complete covering protective gear and including an -
external source of air protection from the air inside both Storage Rooms.
19. On or about May 13, 2019, ARC Abatement began to remove the termpor-
ary walls surrounding both Storage Rooms.
20. On or about May 14, 2019, ARC Abatement finished and departed the Ware-
house complex.
21. I was informed by Staff that both Storage Rooms were now free of all
asbestos and mold and it was safe to enter them and breath the air around
them.
22. I have experienced upper respiratory complications as a result of my
exposure to the air circulating in and around both Storage Rooms beginning
in November, 2017 and continue to suffer from that exposure.

I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that the foregoing is true

and correct to the best of my knowledge and belief.

 

 

Page 3 of 3
 

— ee et ees vee ace

‘Case 4:09-cr-00043°SPF_ Document 669 Filed in USDC ND/OK on 09/03/19 “Page 122of 126

    

SF EXHIBIT
Re 17

 

 

 

 

 

    
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 123 of 126

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
LINDSEY KENT SPRINGER §
(BOP Register No. 02580-063), §
Petitioner,
V. No. 3:19-cv-1433-S
M. UNDERWOOD, Warden, ;
Respondent.

JUDGMENT
This action came on for consideration by the Court, and the issues having been
duly considered and a decision duly rendered, it is ORDERED, ADJUDGED, and
DECREED that this habeas action is DISMISSED without prejudice to Petitioner

reasserting the same claims in a civil rights action.
SIGNED this _7Z day of July, 2019.

UXITED STATES DISTRICT JUDGE
 

Sasé 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 124 éf:4

 

18

 

 

 

   
   
Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 125 of 126

SEABZ * INMATE EDUCATION DATA * 08-28-2019
PAGE 001 OF 001 * TRANSCRIPT * 07:40:45
REGISTER NO: 02580-063 NAME..: SPRINGER FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: SEA-SEAGOVILLE FCI

EDUCATION INFORMATION
START DATE/TIME STOP DATE/TIME
07-29-2010 1521 CURRENT
07-29-2010 0001 CURRENT

FACL ASSIGNMENT DESCRIPTION
SEA - ESL HAS ENGLISH PROFICIENT
SEA GED HAS COMPLETED GED OR HS DIPLOMA

EDUCATION COURSES

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
SEA SCP RELEASE REQUIREMENTS 5 03-30-2016 03-30-2016 P C P 1
SEA SCP ESTABLISHING A CHECKING ACCNT 03-30-2016 03-30-2016 Pp Cc P 1
SEA SCP DIVERSITY IN A DIVERSE ENVIRON 03-30-2016 03-30-2016 PC P 1
SEA SCP DISEASE PREVENTION 1 03-30-2016 03-30-2016 P Cc P 1
SEA SCP FORKLIFT OPERATOR & SAFETY TRN 03-07-2016 03-11-2016 P ¢c B 30
LAT CAD M FSL ENGLISH PARENTING 06-03-2015 06-29-2015 P ¢C PB 20
LAT CAD M FSL TODDLER PARENTING CLASS 04-15-2015 05-28-2015 P C P 20
LAT CAD M NUTRITION FOR FITNESS 01-15-2015 03-12-2015 P Cc P 42
LAT CAD M FSL TEEN PARENTING CLASS 01-29-2015 03-03-2015 P C P 20
LAT CAD M FSL CAREER GUIDANCE CLASS 11-20-2014 12-18-2014 PB Cc P 8
ERE SCP A&O FAMILIARIZATION - CAMP 09-26-2013 09-26-2013 P C P 7

G0000

TRANSACTION SUCCESSFULLY COMPLETED
—— oS a i on =

 

 

 

 

 

         

        

aa] EXPECTED DELIVERY DAY: 08/31/19
Sean eee ae ce ren EN eae et ee ae eae
PRESS FIRMLYTOSEAL > |
. | 9505 5102 4176 9241 2910 12

. = . < FROM: — k ; gre

: 4 : : jenn ee ent Sprtiasen ON aha

: = s N!

‘ g : ‘Ec \ Sabellet Como

-. P.O, Box 1000
3 Sengevi le TeKnas 3tit7

        
   

    

>

‘peruvaH d1dand
ER USA

rn
ae

FOREVER USA
FOREVER USA

: TO: Aj
Clerk e| Court
RECE] VED Northern Dishres ef Ocle hong
SEP 3 omg 333 W. of Sh
Tulsa , OK tahom4 74105

,_ZLUVIH F714 WE,

‘aig

9

FOREVER USA ™

    

FOREVER USA
FOREVER USA,

SLUVAH 41g

 

 

 

 
 

Mark c M
: WicCart
US. DISTRICT cous
NALLY, = ; |
TION i a
ED. x eM
: Bh = 02580-0632
= 9 Pr - \ Clerk Of Court
i OL 02 Lf Northern District of Okla
() 333 W 4TH ST
Tulsa, OK 74103 o c
United States vo

    

UTICA aoe =VISITUSATUSPS.com* = gemunmrensrares

PS00001000014 OD: 12.5 x 9.5 ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 

 

 

_ Case 4:09-cr-00043-SPF Document 669 Filed in USDC ND/OK on 09/03/19 Page 126 of 126"

 

 
